
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.27


REVOLVING CREDIT AND TERM LOAN AGREEMENT

dated as of December 19, 2007

among

FGX INTERNATIONAL INC.
as Borrower

FGX INTERNATIONAL HOLDINGS LIMITED AND
FGX INTERNATIONAL LIMITED
as Parent Guarantors

THE LENDERS FROM TIME TO TIME PARTY HERETO,

SUNTRUST BANK,
as Administrative Agent

BRANCH BANKING AND TRUST COMPANY,
as Syndication Agent

and

TD BANKNORTH N.A.,
as Documentation Agent

--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I
 
 
 
 
DEFINITIONS; CONSTRUCTION
 
1   Section 1.1.   Definitions   1   Section 1.2.   Classifications of Loans and
Borrowings   22   Section 1.3.   Accounting Terms and Determination   22  
Section 1.4.   Terms Generally   22
ARTICLE II
 
 
 
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
23   Section 2.1.   General Description of Facilities   23   Section 2.2.  
Revolving Loans   23   Section 2.3.   Procedure for Revolving Borrowings   23  
Section 2.4.   Swingline Commitment   24   Section 2.5.   Term Loans   25  
Section 2.6.   Funding of Borrowings   25   Section 2.7.   Interest Elections  
26   Section 2.8.   Optional Reduction and Termination of Commitments   27  
Section 2.9.   Repayment of Loans   27   Section 2.10.   Evidence of
Indebtedness   28   Section 2.11.   Optional Prepayments   28   Section 2.12.  
Mandatory Prepayments   29   Section 2.13.   Interest on Loans   30  
Section 2.14.   Fees   31   Section 2.15.   Computation of Interest and Fees  
31   Section 2.16.   Inability to Determine Interest Rates   32   Section 2.17.
  Illegality   32   Section 2.18.   Increased Costs   32   Section 2.19.  
Funding Indemnity   33   Section 2.20.   Taxes   34   Section 2.21.   Payments
Generally; Pro Rata Treatment; Sharing of Set-offs   35   Section 2.22.  
Letters of Credit   37   Section 2.23.   Increase of Commitments; Additional
Lenders   40   Section 2.24.   Mitigation of Obligations   41   Section 2.25.  
Replacement of Lenders   41   Section 2.26.   Delinquent Lender   42
ARTICLE III
 
 
 
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
43   Section 3.1.   Conditions To Effectiveness   43   Section 3.2.   Each
Credit Event   46   Section 3.3.   Delivery of Documents   46
ARTICLE IV
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
46   Section 4.1.   Existence; Power   46   Section 4.2.   Organizational Power;
Authorization   47   Section 4.3.   Governmental Approvals; No Conflicts   47  
Section 4.4.   Financial Statements   47   Section 4.5.   Litigation and
Environmental Matters   48   Section 4.6.   Compliance with Laws and Agreements
  48

--------------------------------------------------------------------------------



  Section 4.7.   Investment Company Act, Etc.   48   Section 4.8.   Taxes   48  
Section 4.9.   Margin Regulations   48   Section 4.10.   ERISA   48  
Section 4.11.   Ownership of Property   49   Section 4.12.   Disclosure   49  
Section 4.13.   Labor Relations   49   Section 4.14.   Subsidiaries   50  
Section 4.15.   Solvency   50   Section 4.16.   Collateral Documents   50  
Section 4.17.   OFAC   51   Section 4.18.   Patriot Act   51   Section 4.19.  
Holding Companies   51   Section 4.20.   Post-Closing   51
ARTICLE V
 
 
 
 
AFFIRMATIVE COVENANTS
 
52   Section 5.1.   Financial Statements and Other Information   52  
Section 5.2.   Notices of Material Events   53   Section 5.3.   Existence;
Conduct of Business   54   Section 5.4.   Compliance with Laws, Etc.   54  
Section 5.5.   Payment of Obligations   55   Section 5.6.   Books and Records  
55   Section 5.7.   Visitation, Inspection, Etc.   56   Section 5.8.  
Maintenance of Properties; Insurance   56   Section 5.9.   Use of Proceeds and
Letters of Credit   56   Section 5.10.   Additional Subsidiaries and Collateral
  56   Section 5.11.   Cash Management   58   Section 5.12.   Casualty and
Condemnation   58   Section 5.13.   Further Assurances   58   Section 5.14.  
Holding Company Status   58
ARTICLE VI
 
 
 
 
FINANCIAL COVENANTS
 
59   Section 6.1.   Leverage Ratio   59   Section 6.2.   Fixed Charge Coverage
Ratio   59
ARTICLE VII
 
 
 
 
NEGATIVE COVENANTS
 
59   Section 7.1.   Indebtedness and Preferred Equity   59   Section 7.2.  
Negative Pledge   60   Section 7.3.   Fundamental Changes   60   Section 7.4.  
Investments, Loans, Etc.   61   Section 7.5.   Restricted Payments   62  
Section 7.6.   Sale of Assets   62   Section 7.7.   Transactions with Affiliates
  62   Section 7.8.   Restrictive Agreements   62   Section 7.9.   Sale and
Leaseback Transactions   63   Section 7.10.   Hedging Transactions   63  
Section 7.11.   Amendment to Material Documents   63

ii

--------------------------------------------------------------------------------



  Section 7.12.   Accounting Changes   63   Section 7.13.   Lease Obligations  
63   Section 7.14.   Government Regulation   63
ARTICLE VIII
 
 
 
 
EVENTS OF DEFAULT
 
64   Section 8.1.   Events of Default   64   Section 8.2.   Application of
Proceeds from Collateral   66   Section 8.3.   Termination of Facilities   66
ARTICLE IX
 
 
 
 
THE ADMINISTRATIVE AGENT
 
67   Section 9.1.   Appointment of Administrative Agent   67   Section 9.2.  
Nature of Duties of Administrative Agent   67   Section 9.3.   Lack of Reliance
on the Administrative Agent   68   Section 9.4.   Certain Rights of the
Administrative Agent   68   Section 9.5.   Reliance by Administrative Agent   68
  Section 9.6.   The Administrative Agent in its Individual Capacity   68  
Section 9.7.   Successor Administrative Agent   69   Section 9.8.   Withholding
Tax   69   Section 9.9.   Administrative Agent May File Proofs of Claim   69  
Section 9.10.   Loan Documents; Collateral Documents   70   Section 9.11.  
Collateral and Guaranty Matters   70   Section 9.12.   Right to Realize on
Collateral and Enforce Guarantee   70   Section 9.13.   Documentation Agent;
Syndication Agent.   71
ARTICLE X
 
 
 
 
MISCELLANEOUS
 
71   Section 10.1.   Notices   71   Section 10.2.   Waiver; Amendments   73  
Section 10.3.   Expenses; Indemnification   75   Section 10.4.   Successors and
Assigns   76   Section 10.5.   Governing Law; Jurisdiction; Consent to Service
of Process   79   Section 10.6.   WAIVER OF JURY TRIAL   80   Section 10.7.  
Right of Setoff   80   Section 10.8.   Counterparts; Integration   80  
Section 10.9.   Survival   80   Section 10.10.   Severability   81  
Section 10.11.   Confidentiality   81   Section 10.12.   Interest Rate
Limitation   82   Section 10.13.   Waiver of Effect of Corporate Seal   82  
Section 10.14.   Patriot Act   82   Section 10.15.   Location of Closing   82

iii

--------------------------------------------------------------------------------



Schedules           Schedule I   —   Applicable Margin and Applicable Percentage
  Schedule II   —   Commitment Amounts   Schedule 4.5   —   Environmental
Matters   Schedule 4.11   —   Real Estate   Schedule 4.14   —   Subsidiaries  
Schedule 4.16   —   Filing Offices   Schedule 7.1   —   Outstanding Indebtedness
  Schedule 7.2   —   Existing Liens   Schedule 7.4   —   Existing Investments
Exhibits
 
 
 
    Exhibit A   —   Form of Assignment and Acceptance   Exhibit 2.3   —   Form
of Notice of Revolving Borrowing   Exhibit 2.4   —   Form of Notice of Swingline
Borrowing   Exhibit 2.7   —   Form of Notice of Continuation/Conversion  
Exhibit 3.1(b)(iv)   —   Form of Secretary's Certificate   Exhibit 3.1(b)(vii)  
—   Form of Officer's Certificate   Exhibit 5.1(c)   —   Form of Compliance
Certificate

iv

--------------------------------------------------------------------------------



REVOLVING CREDIT AND TERM LOAN AGREEMENT

        THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this "Agreement") is made
and entered into as of December 19, 2007, by and among FGX INTERNATIONAL
HOLDINGS LIMITED, a British Virgin Islands business company ("Holdings"), FGX
INTERNATIONAL LIMITED, a British Virgin Islands business company
("International"), FGX INTERNATIONAL INC., a Delaware corporation (the
"Borrower"), the several banks and other financial institutions and lenders from
time to time party hereto (the "Lenders"), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the "Administrative Agent"), as issuing
bank (the "Issuing Bank") and as swingline lender (the "Swingline Lender").

WITNESSETH:

        WHEREAS, the Borrower has requested that the Lenders make term loans in
an aggregate principal amount equal to $100,000,000 to the Borrower and that the
Lenders establish a $75,000,000 revolving credit facility in favor of the
Borrower;

        WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Bank and the Swingline Lender, to the extent of their
respective Commitments as defined herein, are willing severally to make the term
loans to the Borrower and to establish the requested revolving credit facility,
letter of credit subfacility and the swingline subfacility in favor of the
Borrower.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

        Section 1.1.    Definitions.    In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

        "Acquired EBITDA" shall mean, with respect to any Acquired Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Acquired Entity or Business, all as determined on a consolidated basis for
such Acquired Entity or Business in a manner not inconsistent with GAAP.

        "Acquired Entity or Business" shall have the meaning provided in the
definition of the term Consolidated EBITDA.

        "Acquisition" shall mean (a) any Investment by the Borrower or any of
its Subsidiaries in any other Person pursuant to which such Person shall become
a Subsidiary of the Borrower or any of its Subsidiaries or shall be merged with
the Borrower or any of its Subsidiaries or (b) any acquisition by the Borrower
or any of its Subsidiaries of the assets of any Person (other than a Subsidiary
of the Borrower) that constitute all or substantially all of the assets of such
Person or a division or business unit of such Person. With respect to a
determination of the amount of an Acquisition, such amount shall include all
consideration (including any deferred payments) set forth in the applicable
agreements governing such Acquisition as well as the assumption of any
Indebtedness in connection therewith.

        "Additional Commitment Amount" shall have the meaning given to such term
in Section 2.23.

        "Additional Lender" shall have the meaning given to such term in
Section 2.23.

        "Adjusted LIBO Rate" shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.

--------------------------------------------------------------------------------



        "Administrative Agent" shall have the meaning assigned to such term in
the opening paragraph hereof.

        "Administrative Questionnaire" shall mean, with respect to each Lender,
an administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

        "Affiliate" shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, "Control" shall mean the power, directly or indirectly, either
to (i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms "Controlling", "Controlled by", and "under common Control with" have
the meanings correlative thereto.

        "Aggregate Revolving Commitment Amount" shall mean the aggregate
principal amount of the Aggregate Revolving Commitments from time to time. On
the Closing Date, the Aggregate Revolving Commitment Amount is $75,000,000.

        "Aggregate Revolving Commitments" shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.

        "Applicable Lending Office" shall mean, for each Lender and for each
Type of Loan, the "Lending Office" of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Loans of such Type are to be
made and maintained.

        "Applicable Margin" shall mean, with respect to interest on all
Revolving Loans and Term Loans outstanding on any date and the LC Fee, a
percentage per annum determined by reference to the Leverage Ratio in effect on
such date as set forth on Schedule I; provided, that a change in the Applicable
Margin resulting from a change in the Leverage Ratio shall be effective on the
second Business Day after which the Borrower delivers each of the financial
statements required by Section 5.1(a) and (b) and the Compliance Certificate
required by Section 5.1(c); provided further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Margin shall be at Level VI as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending December 31, 2007 are required to be
delivered in accordance with Section 5.1(b) shall be at Level IV as set forth on
Schedule I. In the event that, prior to the indefeasible payment in full of the
Obligations, any financial statement or Compliance Certificate delivered
hereunder is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth on Schedule I (the
"Accurate Applicable Margin") for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative Agent a corrected financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Margin
shall be adjusted such that after giving effect to the corrected financial
statements or Compliance Certificate, as the case may be, the Applicable Margin
shall be reset to the Accurate Applicable Margin based upon the pricing grid set
forth on Schedule I for such period and (iii) the

2

--------------------------------------------------------------------------------






Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period. The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

        "Applicable Percentage" shall mean, with respect to the Commitment Fee
as of any date, the percentage per annum determined by reference to the Leverage
Ratio in effect on such date as set forth on Schedule I; provided, that a change
in the Applicable Percentage resulting from a change in the Leverage Ratio shall
be effective on the second Business Day after which the Borrower delivers each
of the financial statements required by Section 5.1(a) and (b) and the
Compliance Certificate required by Section 5.1(c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate, the Applicable Percentage shall be at Level VI as
set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Percentage
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Percentage for the Commitment Fee from the Closing Date until the
financial statements and Compliance Certificate for the Fiscal Quarter ending
December 31, 2007 are required to be delivered shall be at Level IV as set forth
on Schedule I. In the event that, prior to the indefeasible payment in full of
the Obligations, any financial statement or Compliance Certificate delivered
hereunder is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage based upon the pricing grid set forth on Schedule I (the
"Accurate Applicable Percentage") for any period that such financial statement
or Compliance Certificate covered, then (i) the Borrower shall immediately
deliver to the Administrative Agent a corrected Financial Statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Percentage shall be adjusted such that after giving effect to the corrected
financial statements or Compliance Certificate, as the case may be, the
Applicable Percentage shall be reset to the Accurate Applicable Percentage based
upon the pricing grid set forth on Schedule I for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional commitment fee owing as a result of such
Accurate Applicable Percentage for such period. The provisions of this
definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

        "Approved Fund" shall mean any Person (other than a natural Person) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

        "Approved Line of Business" shall mean any of the lines of business in
which the Borrower and its Subsidiaries are engaged on the Closing Date and
other lines of business reasonably related thereto, including without limitation
the distribution of any non-food consumer products through the existing
distribution channels of the Borrower and its Subsidiaries and the distribution
of eyewear, accessories and other similar products through new distribution
channels.

        "Assignment and Acceptance" shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.

        "Availability Period" shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

3

--------------------------------------------------------------------------------



        "Base Rate" shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent's prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent's prime lending rate. Each
change in the Administrative Agent's prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

        "Borrower" shall have the meaning given in the introductory paragraph
hereof.

        "Borrowing" shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

        "Business Day" shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia and New York, New York
are authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are open for dealings in
dollar deposits are carried on in the London interbank market.

        "Capital Expenditures" shall mean, for any period, without duplication,
(i) the additions to property, plant and equipment and other capital
expenditures of the Borrower and its Subsidiaries that are (or would be) set
forth on a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (ii) Capital Lease Obligations incurred by
the Borrower and its Subsidiaries during such period.

        "Capital Lease Obligations" of any Person shall mean all obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

        "Capital Stock" means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock, ordinary shares or any other "equity security" (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

        "Change in Control" shall mean the occurrence of one or more of the
following events: (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of Holdings to any Person or "group" (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof); (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
"group" (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), other than the Sponsor, of 30% or more of the outstanding shares of the
voting Capital Stock of Holdings; (c) occupation of more than 50% of the seats
(other than vacant seats) on the board of directors of Holdings by Persons who
were neither (i) nominated by the current board of directors or (ii) appointed
by directors so nominated; and (d) Holdings ceases to own and control, directly
and indirectly, all of the economic and voting rights associated with all of the
outstanding Capital Stock of the Borrower.

4

--------------------------------------------------------------------------------



        "Change in Law" shall mean (i) the adoption of any applicable law, rule
or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.18(b), by the parent
corporation of such Lender or the Issuing Bank, if applicable) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

        "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Term Loans, and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, a Swingline
Commitment or a Term Loan Commitment.

        "Closing Date" shall mean the date on which the conditions precedent set
forth in Section 3.1 and Section 3.2 have been satisfied or waived in accordance
with Section 10.2.

        "Code" shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.

        "Collateral" shall mean all tangible and intangible property, real and
personal, of any Loan Party pledged or purported to be pledged pursuant to the
Collateral Documents.

        "Collateral Access Agreement" shall mean each landlord waiver or bailee
agreement granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.

        "Collateral Documents" shall mean, collectively, the Guaranty and
Security Agreement, the Mortgages, the other Real Estate Documents, the
Controlled Account Agreements, the Perfection Certificate, all Copyright
Security Agreements, all Patent Security Agreements, all Trademark Security
Agreements, all Collateral Access Agreements, and all other instruments and
agreements now or hereafter securing or perfecting the Liens securing the whole
or any part of the Obligations or any Guarantee thereof, all UCC financing
statements, fixture filings, stock powers, and all other documents, instruments,
agreements and certificates executed and delivered by any Loan Party to the
Administrative Agent and the Lenders in connection with the foregoing.

        "Commitment" shall mean a Revolving Commitment, a Swingline Commitment
or a Term Loan Commitment or any combination thereof (as the context shall
permit or require).

        "Commitment Fee" shall mean the fee payable pursuant to Section 2.14(b).

        "Compliance Certificate" shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(c).

        "Consolidated EBITDA" shall mean, for any Person and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, and without duplication, (A) Consolidated Interest
Expense, (B) income tax expense determined on a consolidated basis in accordance
with GAAP, (C) depreciation and amortization determined on a consolidated basis
in accordance with GAAP, (D) management fees paid to the Sponsor for periods
prior to the Closing Date, and (E) all other non-cash charges acceptable to the
Administrative Agent, determined on a consolidated basis in accordance with
GAAP, in each case for such period, including without limitation the $1,900,000
non-cash charge made in 2007 prior to the Closing Date and up to an additional
$2,500,000 of non-cash charges made in 2007 or 2008, each related to the lease
of warehouse space at 3700 Commerce Parkway, Miramar, Florida; provided,
however, that (x) there shall be included in determining Consolidated EBITDA for
any period, without duplication, (A) the Acquired EBITDA of any Person or
business, or attributable to any property or asset,

5

--------------------------------------------------------------------------------






acquired by any Loan Party during such period to the extent not subsequently
sold, transferred, abandoned or otherwise disposed by any Loan Party (each such
Person, business, property or asset acquired and not subsequently so disposed
of, an "Acquired Entity or Business"), based on the actual Acquired EBITDA of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion); provided, further, that to
the extent included in Consolidated Net Income, there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations by any Loan Party
during such period (each such Person, property, business or asset so sold or
disposed of, a "Disposed Entity or Business"), based on the actual Disposed
EBITDA of such Disposed Entity or Business for such period (including the
portion thereof occurring prior to such sale, transfer or disposition or
conversion). Unless otherwise specified herein, Consolidated EBITDA shall mean
Consolidated EBITDA of Holdings and its Subsidiaries.

        "Consolidated Fixed Charges" shall mean, for Holdings and its
Subsidiaries for any period, the sum (without duplication) of (i) Consolidated
Interest Expense for such period, (ii) scheduled principal payments made on
Consolidated Total Debt during such period, and (iii) Restricted Payments paid
during such period; provided, however, that for periods ending on or prior to
December 31, 2008, Consolidated Interest Expense and scheduled principal payment
made on Consolidated Total Debt shall be measured for the period commencing on
the Closing Date and ending on the last day of such period, divided by the
number of days in such period and multiplied by 365.

        "Consolidated Interest Expense" shall mean, for Holdings and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).

        "Consolidated Net Income" shall mean, for Holdings and its Subsidiaries
for any period, the net income (or loss) of Holdings and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of Holdings or its Subsidiaries in the
unremitted earnings of any Person that is not a Subsidiary and (iv) any income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Holdings or its Subsidiaries on the date that
such Person's assets are acquired by Holdings or its Subsidiaries.

        "Consolidated Total Debt" shall mean, as of any date, all Indebtedness
of Holdings and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

        "Contractual Obligation" of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.

        "Controlled Account Agreements" shall mean each tri-party agreement by
and among a Loan Party, the Administrative Agent and a depositary bank or
securities intermediary at which such Loan Party maintains a deposit account,
bank account or investment account, granting "control" over such deposit
accounts and investment accounts to the Administrative Agent in a manner that
perfects the Lien of the Administrative Agent under the UCC.

6

--------------------------------------------------------------------------------



        "Controlled Account" shall have meaning set forth in Section 5.11.

        "Copyright" shall have the meaning assigned to such term in the Guaranty
and Security Agreement.

        "Copyright Security Agreements" shall mean, collectively, the Copyright
Security Agreements executed by the Loan Parties owning Copyrights or licenses
of Copyrights in favor of the Administrative Agent, on behalf of itself and
Lenders, both on the Closing Date and thereafter.

        "Default" shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.

        "Default Interest" shall have the meaning set forth in Section 2.13(c).

        "Disposed EBITDA" shall mean, with respect to any Disposed Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Disposed Entity or Business, all as determined on a consolidated basis for
such Disposed Entity or Business in a manner not inconsistent with GAAP.

        "Disposed Entity or Business" shall have the meaning provided in the
definition of the term Consolidated EBITDA.

7

--------------------------------------------------------------------------------





        "Dollar(s)" and the sign "$" shall mean lawful money of the United
States of America.

        "Domestic Subsidiary" shall mean any Subsidiary that is organized under
the laws of one of the fifty states of the United States or the District of
Columbia.

        "Environmental Indemnity" shall mean that certain Environmental
Indemnity Agreement, dated as of the date hereof, executed by the Borrower and
all Loan Parties with respect to the Real Estate subject to the Mortgages.

        "Environmental Laws" shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.

        "Environmental Liability" shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any successor statute.

        "ERISA Affiliate" shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

        "ERISA Event" shall mean (i) any "reportable event", as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the existence with respect to any Plan of an "accumulated funding
deficiency" (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

        "Eurodollar" when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Adjusted LIBO Rate.

8

--------------------------------------------------------------------------------



        "Eurodollar Reserve Percentage" shall mean the aggregate of the maximum
reserve percentages (including, without limitation, any emergency, supplemental,
special or other marginal reserves) expressed as a decimal (rounded upwards to
the next 1/100th of 1%) in effect on any day to which the Administrative Agent
is subject with respect to the Adjusted LIBO Rate pursuant to regulations issued
by the Board of Governors of the Federal Reserve System (or any Governmental
Authority succeeding to any of its principal functions) with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities" under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

        "Event of Default" shall have the meaning provided in Article VIII.

        "Excluded Taxes" shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender's failure
to comply with Section 2.20(e).

        "Existing Credit Agreement" shall mean that certain Credit Agreement,
dated as of December 29, 2005, by and among Holdings, International, the
Borrower, the lenders from time to time parties thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, as amended or modified from time to time.

        "Existing Lenders" shall mean all lenders parties to the Existing Credit
Agreement on the Closing Date.

        "Fantasma" shall mean Fantasma Hong Kong Limited, a Hong Kong Subsidiary
of the Borrower.

        "Federal Funds Rate" shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next
1/100th of 1% of the quotations for such day on such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

        "Fee Letter" shall mean that certain fee letter, dated as of
November 15, 2007, executed by SunTrust Robinson Humphrey, Inc. and SunTrust
Bank and accepted by Borrower.

        "Fiscal Quarter" shall mean any fiscal quarter of the Borrower.

        "Fiscal Year" shall mean any fiscal year of the Borrower.

9

--------------------------------------------------------------------------------



        "Fixed Charge Coverage Ratio" shall mean, as of any date, the ratio of
(a) Consolidated EBITDA less the actual amount paid by Holdings and its
Subsidiaries in cash on account of Capital Expenditures and income tax expense
to (b) Consolidated Fixed Charges, in each case measured for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.

        "Foreign Lender" shall mean any Lender that is not a United States
person under Section 7701(a)(30) of the Code.

        "Foreign Subsidiary" shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states of the United
States or the District of Columbia.

        "GAAP" shall mean generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.3.

        "Governmental Authority" shall mean the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        "Guarantee" of or by any Person (the "guarantor") shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the "primary obligor") in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term "Guarantee"
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term "Guarantee" used as a verb has a corresponding meaning.

        "Guarantor" shall mean each of Holdings, International and the
Subsidiary Loan Parties.

        "Guaranty and Security Agreement" shall mean the Guaranty and Security
Agreement, dated as of the date hereof, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

        "Hazardous Materials" shall mean all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        "Hedging Obligations" of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,

10

--------------------------------------------------------------------------------






extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

        "Hedging Transaction" of any Person shall mean (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.

        "Holdings" shall have the meaning given in the introductory paragraph
hereof.

        "Indebtedness" of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 8.1(f), trade
payables overdue by more than 150 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses (i)
through (vi) above, (viii) all Indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (x) Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

        "Indemnified Taxes" shall mean Taxes other than Excluded Taxes.

        "Information Memorandum" shall mean the Confidential Information
Memorandum dated November, 2007 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.

        "Interest Period" shall mean with respect to (i) any Swingline
Borrowing, such period as the Swingline Lender and the Borrower shall mutually
agree and (ii) any Eurodollar Borrowing, a period of one, two, three or six
months; provided, that:

        (i)    the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each

11

--------------------------------------------------------------------------------



Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires;

        (ii)   if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

        (iii)  any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;

        (iv)  each principal installment of the Term Loans shall have an
Interest Period ending on each installment payment date and the remaining
principal balance (if any) of the Term Loans shall have an Interest Period
determined as set forth above; and

        (v)   no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans is equal to or greater than
the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.

        "International" shall have the meaning in the introductory paragraph
hereof.

        "Investments" shall have the meaning set forth in Section 7.04.

        "Issuing Bank" shall mean SunTrust Bank, in its capacity as the issuer
of Letters of Credit pursuant to Section 2.22.

        "Joint Ventures" shall mean any Person in which one or more Loan Parties
owns 50% or less of the Capital Stock.

        "LC Commitment" shall mean that portion of the Aggregate Revolving
Commitment Amount that may be used by the Borrower for the issuance of Letters
of Credit in an aggregate face amount not to exceed $5,000,000.

        "LC Disbursement" shall mean a payment made by the Issuing Bank pursuant
to a Letter of Credit.

        "LC Documents" shall mean all applications, agreements and instruments
relating to the Letters of Credit, but excluding the Letters of Credit.

        "LC Exposure" shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

        "LC Fee" shall mean the fee payable pursuant to Section 2.14(c).

        "Lenders" shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender and each Additional Lender that joins this Agreement pursuant to
Section 2.23.

        "Letter of Credit" shall mean any stand-by letter of credit issued
pursuant to Section 2.22 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.

        "Leverage Ratio" shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.

12

--------------------------------------------------------------------------------



        "LIBOR" shall mean, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London, England time) two Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period. If for any
reason such rate is not available, LIBOR shall be, for any Interest Period, the
rate per annum reasonably determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Loan comprising part of such borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

        "Lien" shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of any of
the foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

        "Loan Documents" shall mean, collectively, this Agreement, the
Collateral Documents, the LC Documents, the Fee Letter, the Milberg
Intercreditor Agreement all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, all UCC financing
statements, all stock powers and similar instruments of transfer, any promissory
notes issued hereunder and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.

        "Loan Parties" shall mean Holdings, International, the Borrower and the
Subsidiary Loan Parties.

        "Loans" shall mean all Term Loans, Revolving Loans and Swingline Loans
in the aggregate or any of them, as the context shall require.

        "Material Adverse Effect" shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, Swingline Lender, and the Lenders under
any of the Loan Documents or (iv) the legality, validity or enforceability of
any of the Loan Documents.

        "Material Indebtedness" shall mean any Indebtedness (other than the
Loans and Letters of Credit) and Hedging Obligations of the Borrower or any of
its Subsidiaries, individually or in an aggregate principal amount exceeding
$3,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the "principal amount" of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

        "Maturity Date" shall mean, with respect to the Term Loans, the earlier
of (i) December 19, 2012 or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

        "Milberg" shall mean Milberg Factors, Inc.

13

--------------------------------------------------------------------------------



        "Milberg Agreement" shall mean, collectively, (i) that certain Account
Receivable Non-Notification Non-Lending Factoring Agreement dated as of March 1,
2007, between Borrower and Milberg and (ii) that certain Account Receivable
Non-Notification Non-Lending Factoring Agreement dated as of March 1, 2007,
between Quantum and Milberg.

        "Milberg Intercreditor Agreement" shall mean, collectively, (i) that
certain Intercreditor Agreement, dated as of the Closing Date, between
Administrative Agent and Milberg relating to the Borrower, (ii) that certain
Acknowledgement and Consent, dated as of the Closing Date, between
Administrative Agent and Borrower, (iii) that certain Intercreditor Agreement,
dated as of the Closing Date, between Administrative Agent and Milberg relating
to Quantum, and (iv) that certain Acknowledgement and Consent, dated as of the
Closing Date, between Administrative Agent and Quantum.

        "Moody's" shall mean Moody's Investors Service, Inc.

        "Mortgaged Properties" shall mean, collectively, the Real Estate subject
to the Mortgages.

        "Mortgages" shall mean each mortgage, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt or
other real estate security documents delivered by any Loan Party to
Administrative Agent, all in form and substance satisfactory to Administrative
Agent.

        "Multiemployer Plan" shall have the meaning set forth in
Section 4001(a)(3) of ERISA.

14

--------------------------------------------------------------------------------





        "Net Mark-to-Market Exposure" of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. "Unrealized losses" shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and "unrealized profits"
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

        "Notices of Borrowing" shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.

        "Notice of Conversion/Continuation" shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.7(b).

        "Notice of Revolving Borrowing" shall have the meaning as set forth in
Section 2.3.

        "Notice of Swingline Borrowing" shall have the meaning as set forth in
Section 2.4.

        "Obligations" shall mean (a) all amounts owing by the Loan Parties to
the Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or SunTrust Robinson Humphrey, Inc. as the Lead Arranger pursuant to or
in connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender or Affiliate of any Lender, and (c) all Treasury
Management Obligations between any Loan Party and any Lender or Affiliate of any
Lender, together with all renewals, extensions, modifications or refinancings of
any of the foregoing.

        "Off-Balance Sheet Liabilities" of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

        "OSHA" shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.

        "Other Taxes" shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

        "Participant" shall have the meaning set forth in Section 10.4(d).

        "Patent" shall have the meaning assigned to such term in the Guaranty
and Security Agreement.

15

--------------------------------------------------------------------------------



        "Patent Security Agreements" shall mean, collectively, the Patent
Security Agreements executed by the Loan Parties owning Patents or licenses of
Patents in favor of the Administrative Agent, on behalf of itself and Lenders,
both on the Closing Date and thereafter.

        "Payment Office" shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.

        "Perfection Certificate" shall have the meaning assigned to such term in
the Guaranty and Security Agreement.

        "Permitted Acquisition" shall mean an acquisition by the Borrower or any
of its Subsidiaries of a majority of the Capital Stock or other ownership
interests of another entity, or the assets of another entity or a division or
other business segment or unit thereof, whether through purchase, merger, or
other business combination or transaction, provided that (i) the entity or
business so acquired is in an Approved Line of Business, (ii) the board of
directors (or the equivalent thereof)of the Person whose assets or stock is
being acquired has approved the acquisition, (iii) on the date of such
acquisition and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, and all representations and warranties of
each Loan Party set forth in the Loan Documents shall be and remain true and
correct in all material respects, (iv) after giving effect to such acquisition,
the Leverage Ratio for the Borrower and its Subsidiaries would not exceed
3.0:1.00, and the Borrower and its Subsidiaries shall otherwise be in
compliance, on a Pro Forma Basis, with all covenants contained in Articles VI
and VII, which shall be recomputed as of the day of the most recently ended
Fiscal Quarter (for which financial statements are required to have been
delivered) as if such acquisition has occurred of the first day of each relevant
period for testing compliance, and the Borrower shall have delivered to the
Administrative Agent a certificate of the chief financial officer or treasurer
to such effect; and (v) each Loan Party shall be Solvent after giving effect to
such acquisition and shall have executed and delivered, or caused its
Subsidiaries to execute and deliver, all guarantees, collateral documents and
other related documents required under Sections 5.10 and 5.14; provided,
further, that no acquisition shall be permitted without the prior written
approval of the Administrative Agent and the Required Lenders where the total
consideration paid (including all Indebtedness incurred or assumed and any
Capital Stock issued or delivered as consideration) exceeds $50,000,000 in any
Fiscal Year.

        "Permitted Encumbrances" shall mean:

        (i)    Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;

        (ii)   statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

        (iii)  pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

        (iv)  deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

16

--------------------------------------------------------------------------------



        (v)   judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

        (vi)  customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where the Borrower or any of its
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business but only to the extent such
rights are not prohibited by the terms of any Controlled Account Agreement; and

        (vii) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;

provided, that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

        "Permitted Investments" shall mean:

        (i)    direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

        (ii)   commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody's and in either case maturing within six
months from the date of acquisition thereof;

        (iii)  certificates of deposit, bankers' acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

        (iv)  fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

        (v)   mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

        "Person" shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.

        "Philips Environmental Indemnity Agreement" shall mean, collectively,
(i) that certain Environmental Indemnity Agreement, dated as of February 10,
1998, between Philips Electronics North America Corporation and the Borrower and
(ii) that certain Settlement Agreement and Covenant Not To Sue, dated as of
December 22, 1997, among the State of Rhode Island, Philips Electronics North
America Corporation and the Borrower, in each case as amended, restated,
supplemented or otherwise modified from time to time.

        "Plan" shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were

17

--------------------------------------------------------------------------------






terminated, would under Section 4069 of ERISA be deemed to be) an "employer" as
defined in Section 3(5) of ERISA.

        "Pro Forma Basis" means, for purposes of calculating compliance with
respect to a proposed Acquisition, that such transaction shall be deemed to have
occurred as of the first day of the four fiscal-quarter period ending as of the
most recent fiscal quarter end preceding the date of such transaction. For
purposes of any such calculation in respect of any Acquisition, (a) any
Indebtedness incurred or assumed in connection with such transaction that is not
retired in connection with such transaction (i) shall be deemed to have been
incurred as of the first day of the applicable period and (ii) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, (b) income statement
items (whether positive or negative) and capital expenditures attributable to
the Person or property acquired shall be included beginning as of the first day
of the applicable period and (c) no adjustments for unrealized synergies shall
be included.

        "Pro Rata Share" shall mean (i) with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender's
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender's Revolving Credit
Exposure or Term Loan, as applicable), and the denominator of which shall be the
sum of such Commitments of all Lenders (or if such Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure or Term Loans, as applicable, of all Lenders) and
(ii) with respect to all Commitments of any Lender at any time, the numerator of
which shall be the sum of such Lender's Revolving Commitment (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender's Revolving Credit Exposure) and
Term Loan and the denominator of which shall be the sum of all Lenders'
Revolving Commitments (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Lenders funded under such Commitments) and Term Loans.

        "Real Estate" shall mean all real property owned or leased by the
Borrower and its Subsidiaries.

        "Real Estate Documents" shall mean, collectively, the Mortgages, the
Environmental Indemnity, and all other documents, instruments, agreements and
certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.

        "Regulation D" shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.

        "Regulation T" shall mean Regulation T of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.

        "Regulation U" shall mean Regulation U of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.

        "Regulation X" shall mean Regulation X of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.

        "Related Parties" shall mean, with respect to any specified Person, such
Person's Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person's Affiliates.

18

--------------------------------------------------------------------------------



        "Release" shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

        "Required Lenders" shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments and Term Loans at such
time or if the Lenders have no Revolving Commitments outstanding, then Lenders
holding more than 50% of the Revolving Credit Exposure and Term Loans.

        "Required Revolving Lenders" shall mean, at any time, Lenders holding
more than 50% of the aggregate outstanding Revolving Commitments at such time or
if the Lenders have no Revolving Commitments outstanding, then Lenders holding
more than 50% of the Revolving Credit Exposure.

        "Requirement of Law" for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

        "Responsible Officer" shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of the Borrower.

        "Restricted Payment" shall have the meaning set forth in Section 7.5.

        "Revolving Commitment" shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned "Revolving Commitment" as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.

        "Revolving Commitment Termination Date" shall mean the earliest of
(i) December 19, 2012, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

        "Revolving Credit Exposure" shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender's Revolving
Loans, LC Exposure and Swingline Exposure.

        "Revolving Loan" shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.

        "S&P" shall mean Standard & Poor's, a Division of the McGraw-Hill
Companies.

19

--------------------------------------------------------------------------------



        "Secured Parties" shall mean the Administrative Agent, the Lenders, the
holders of Hedging Obligations that constitute Obligations and the holders of
Treasury Management Obligations that constitute Obligations.

        "Solvent" shall mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured;
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.

        "Sponsor" shall mean Berggruen Holdings North America Ltd. or any of its
Affiliates.

        "Subsidiary" shall mean, with respect to any Person (the "parent"), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to "Subsidiary" hereunder shall mean a
Subsidiary of Holdings.

        "Subsidiary Loan Party" shall mean any Subsidiary that executes or
becomes a party to the Guaranty and Security Agreement.

        "Swingline Commitment" shall mean the commitment of the Swingline Lender
to make Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $10,000,000.

        "Swingline Exposure" shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender's Pro Rata Share of
all outstanding Swingline Loans.

        "Swingline Lender" shall mean SunTrust Bank.

        "Swingline Loan" shall mean a loan made to the Borrower by the Swingline
Lender under the Swingline Commitment.

        "Swingline Rate" shall mean the Base Rate or such other interest rate
(and with respect to a Swingline Loan that is a Eurodollar Loan, for any
Interest Period) as may be mutually agreed between the Swingline Lender and the
Borrower.

        "Synthetic Lease" shall mean a lease transaction under which the parties
intend that (i) the lease will be treated as an "operating lease" by the lessee
pursuant to Statement of Financial

20

--------------------------------------------------------------------------------



Accounting Standards No. 13, as amended and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property.

        "Synthetic Lease Obligations" shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

        "Taxes" shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        "Term Loan" shall have the meaning set forth in Section 2.5.

        "Term Loan Commitment" shall mean, with respect to each Lender, the
obligation of such Lender to make a Term Loan hereunder on the Closing Date, in
a principal amount not exceeding the amount set forth with respect to such
Lender on Schedule II. The aggregate principal amount of the Term Loan
Commitments of all Lenders on the Closing Date is $100,000,000.

21

--------------------------------------------------------------------------------





        "Trademark" shall have the meaning assigned to such term in the Guaranty
and Security Agreement.

        "Trademark Security Agreements" shall mean, collectively, the Trademark
Security Agreements executed by the Loan Parties owning Trademarks or licenses
of Trademarks in favor of the Administrative Agent, on behalf of itself and
Lenders, both on the Closing Date and thereafter.

        "Treasury Management Obligations" shall mean, collectively, all
obligations and other liabilities of any Loan Parties pursuant to any agreements
governing the provision to such Loan Parties of treasury or cash management
services, including deposit accounts, funds transfer, automated clearing house,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.

        "Type", when used in reference to a Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

        "Uniform Commercial Code" or "UCC" shall mean the Uniform Commercial
Code as in effect from time to time in the State of New York; provided, that to
the extent that the Uniform Commercial Code is used to define any term herein or
in any Loan Document and such term is defined differently in different Articles
or Divisions of the Uniform Commercial Code, the definition of such term
contained in Article or Division 9 shall govern; provided further, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent's or any Lender's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term "Uniform Commercial Code" shall mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

        "Withdrawal Liability" shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        Section 1.2.    Classifications of Loans and Borrowings.    For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g. a
"Revolving Loan" or "Term Loan") or by Type (e.g. a "Eurodollar Loan" or "Base
Rate Loan") or by Class and Type (e.g. "Revolving Eurodollar Loan"). Borrowings
also may be classified and referred to by Class (e.g. "Revolving Borrowing") or
by Type (e.g. "Eurodollar Borrowing") or by Class and Type (e.g. "Revolving
Eurodollar Borrowing").

        Section 1.3.    Accounting Terms and Determination.    Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1 (a); provided, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower's
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

        Section 1.4.    Terms Generally.    The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include

22

--------------------------------------------------------------------------------




the corresponding masculine, feminine and neuter forms. The words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation". The word "will" shall be construed to have the same meaning and
effect as the word "shall". In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the word "to" means "to but excluding". Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person's successors and permitted assigns, (iii) the words
"hereof", "herein" and "hereunder" and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in New York, New York, unless otherwise
indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

        Section 2.1.    General Description of Facilities.    Subject to and
upon the terms and conditions herein set forth, (i) the Lenders hereby establish
in favor of the Borrower a revolving credit facility pursuant to which each
Lender severally agrees (to the extent of such Lender's Revolving Commitment) to
make Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.22,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, (iv) each Lender agrees to purchase a participation interest in the
Letters of Credit and the Swingline Loans pursuant to the terms and conditions
hereof; provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect; and (v) each Lender severally agrees to make a Term Loan to the Borrower
in a principal amount not exceeding such Lender's Term Loan Commitment on the
Closing Date.

        Section 2.2.    Revolving Loans.    Subject to the terms and conditions
set forth herein, each Lender severally agrees to make Revolving Loans, ratably
in proportion to its Pro Rata Share, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender's Revolving Credit Exposure
exceeding such Lender's Revolving Commitment or (b) the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default at the time of such
borrowing or reborrowing.

        Section 2.3.    Procedure for Revolving Borrowings.    

        The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the form of Exhibit 2.3 (a "Notice of Revolving Borrowing")
(x) prior to 11:00 a.m. on the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to the requested date of
each Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the

23

--------------------------------------------------------------------------------




definition of Interest Period). Each Revolving Borrowing shall consist entirely
of Base Rate Loans or Eurodollar Loans, as the Borrower may request. The
aggregate principal amount of each Eurodollar Borrowing shall be not less than
$1,000,000 or a larger multiple of $100,000, and the aggregate principal amount
of each Base Rate Borrowing shall not be less than $500,000 or a larger multiple
of $100,000; provided, that Base Rate Loans made pursuant to Section 2.4 or
Section 2.22(d) may be made in lesser amounts as provided therein. At no time
shall the total number of Eurodollar Borrowings comprising Revolving Borrowings
outstanding at any time exceed six. Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender's
Revolving Loan to be made as part of the requested Revolving Borrowing.

        Section 2.4.    Swingline Commitment.    

        (a)   Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

        (b)   The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto ("Notice of Swingline
Borrowing") prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than 1:00 p.m. on the requested date of such
Swingline Loan.

        (c)   The Swingline Lender, at any time and from time to time in its
sole discretion, may, but in no event no less frequently than once each calendar
week shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent, with a copy to the Borrower, requesting
the Lenders (including the Swingline Lender) to make Base Rate Loans in an
amount equal to the unpaid principal amount of any Swingline Loan. Each Lender
will make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.6, which will be used solely for the repayment of such
Swingline Loan.

        (d)   If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender

24

--------------------------------------------------------------------------------






shall promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.

        (e)   Each Lender's obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender's Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender's participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

        Section 2.5.    Term Loans.    Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single loan ("Term Loan")
to the Borrower on the Closing Date in a principal amount not to exceed the Term
Loan Commitment of such Lender; provided, that if for any reason the full amount
of such Lender's Term Loan Commitment is not fully drawn on the Closing Date,
the undrawn portion thereof shall automatically be cancelled. The Term Loans may
be, from time to time, Base Rate Loans or Eurodollar Loans or a combination
thereof; provided, that on the Closing Date all Term Loans shall be Base Rate
Loans. The aggregate principal amount of each Eurodollar Loan shall be not less
than $1,000,000 or a larger multiple of $100,000, and the aggregate principal
amount of each Base Rate Loan shall not be less than $500,000 or a larger
multiple of $100,000. At no time shall the total number of Eurodollar Loans
comprising Term Loan Borrowings outstanding at any time exceed six. The
execution and delivery of this Agreement by the Borrower and the satisfaction of
all conditions precedent pursuant to Section 3.1 shall be deemed to constitute
the Borrower's request to borrow the Term Loans on the Closing Date.

        Section 2.6.    Funding of Borrowings.    

        (a)   Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office; provided,
that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower's option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.

25

--------------------------------------------------------------------------------



        (b)   Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount within three Business Days of
the date of the Borrowing, the Borrower shall repay such corresponding amount,
together with accrued interest at the interest rate applicable to the Borrowing
related to such corresponding amount. Nothing in this subsection shall be deemed
to relieve any Lender from its obligation to fund its Pro Rata Share of any
Borrowing hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

        (c)   All Revolving Borrowings and Term Loans shall be made by the
Lenders on the basis of their respective Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

        Section 2.7.    Interest Elections.    

        (a)   Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing and
shall have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.7. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.

        (b)   To make an election pursuant to this Section 2.7, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.7 attached hereto (a "Notice of Conversion/Continuation") that is to
be converted or continued, as the case may be, (x) prior to 10:00 a.m. one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of "Interest Period". If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected

26

--------------------------------------------------------------------------------






an Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

        (c)   If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

        (d)   Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender's portion of each resulting Borrowing.

        Section 2.8.    Optional Reduction and Termination of Commitments.    

        (a)   Unless previously terminated, all Revolving Commitments (including
the Swingline Commitment and the LC Commitment) shall terminate on the Revolving
Commitment Termination Date. The Term Loan Commitments shall terminate on the
Closing Date upon the making of the Term Loans pursuant to Section 2.5.

        (b)   Upon at least three (3) Business Days' prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.8 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment or the
LC Commitment shall result in a dollar for dollar reduction (rounded to the next
lowest integral multiple of $100,000) in the Swingline Commitment or the LC
Commitment, as the case may be.

        Section 2.9.    Repayment of Loans.    

        (a)   The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.

        (b)   The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

        (c)   The Borrower unconditionally promises to pay to the Administrative
Agent, for the account of the Lenders holding Term Loans, quarterly installments
of the Term Loan on the last of

27

--------------------------------------------------------------------------------






each March, June, September and December, commencing on March 31, 2008, each
such installment to be in the amount set forth below:

Installment Date


--------------------------------------------------------------------------------

  Aggregate Principal Amount

--------------------------------------------------------------------------------

March 31, 2008, June 30, 2008, September 30, 2008 and December 30, 2008   $
1,875,000
March 31, 2009, June 30, 2009, September 30, 2009 and December 30, 2009
 
$
3,750,000
March 31, 2010, June 30, 2010, September 30, 2010 and December 30, 2010
 
$
4,375,000
March 31, 2011, June 30, 2011, September 30, 2011 and December 30, 2011
 
$
6,875,000
March 31, 2012, June 30, 2012, and September 30, 2012
 
$
8,125,000

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Maturity
Date.

        Section 2.10.    Evidence of Indebtedness.    (a) Each Lender shall
maintain in accordance with its usual practice appropriate records evidencing
the Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment and Term Loan Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.7, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.7, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of such Loans
and (vi) both the date and amount of any sum received by the Administrative
Agent hereunder from the Borrower in respect of the Loans and each Lender's Pro
Rata Share thereof. The entries made in such records shall, absent manifest
error, be prima facie evidence of the existence and amounts of the obligations
of the Borrower therein recorded; provided, that the failure or delay of any
Lender or the Administrative Agent in maintaining or making entries into any
such record or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans (both principal and unpaid accrued interest)
of such Lender in accordance with the terms of this Agreement.

        (b)   This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a "noteless" credit agreement. However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

        Section 2.11.    Optional Prepayments.    The Borrower shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part, without premium or penalty, by giving irrevocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent no
later than (i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m.
not less than three (3) Business Days prior to any such prepayment, (ii) in the
case of any prepayment of any

28

--------------------------------------------------------------------------------




Base Rate Borrowing, not less than one Business Day prior to the date of such
prepayment, and (iii) in the case of Swingline Borrowings, prior to 11:00 a.m.
on the date of such prepayment. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender's Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.13(d); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in a minimum amount of $1,000,000 and integral
multiples of $500,000 (except that prepayments of Swingline Loans shall be in
the same multiples permitted for borrowings of Swingline Loans pursuant to
Section 2.4). Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing, and in the case of a prepayment of a Term Loan
Borrowing, to principal installments in inverse order of maturity.

        Section 2.12.    Mandatory Prepayments.    

        (a)   Immediately upon receipt by the Borrower or any of its
Subsidiaries of proceeds of any sale or disposition by the Borrower or such
Subsidiary of any of its assets, or proceeds from any casualty insurance
policies or eminent domain, condemnation or similar proceedings (excluding
proceeds from the sale of assets in the ordinary course of business, proceeds
from the sale of obsolete equipment and proceeds from the sale of other assets,
from casualty insurance policies, eminent domain, condemnation or similar
proceeds, in an aggregate amount not to exceed $5,000,000 in any Fiscal Year and
proceeds from casualty insurance policies, eminent domain, condemnation or
similar proceeds reinvested in business of the Borrower and its Subsidiaries
within three hundred sixty (360) days following receipt thereof), the Borrower
shall prepay the Obligations in an amount equal to all such proceeds (excluding
the proceeds described in the foregoing parenthetical) net of commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such Borrower in connection
therewith (in each case, paid to non-Affiliates). Any such prepayment shall be
applied in accordance with paragraph (c) below.

        (b)   If the Borrower or any of its Subsidiaries issues any Indebtedness
or equity securities (other than Indebtedness permitted under Section 7.1,
equity securities issued to and pledged by a Loan Party pursuant to the Guaranty
and Security Agreement and equity securities and options of the Borrower issued
in connection with the consummation of a Permitted Acquisition) then no later
than the Business Day following the date of receipt of the proceeds thereof,
Borrower shall prepay the Obligations in an amount equal to all such proceeds,
net of underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith. Any such prepayment shall be applied in
accordance with paragraph (c) below.

        (c)   Any prepayments made by the Borrower pursuant to Sections 2.12(a)
or (b) above shall be applied as follows: first, to Administrative Agent's fees
and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the principal
balance of the Term Loans, until the same shall have been paid in full, pro rata
to the Lenders based on their Pro Rata Shares of the Term Loans, and applied to
installments of the Term Loans in inverse order of maturity; fifth, to the
principal

29

--------------------------------------------------------------------------------






balance of the Swing Line Loans, until the same shall have been paid in full, to
the Swingline Lender, sixth, to the principal balance of the Revolving Loans
(applied first to Base Rate Loans and then to Eurodollar Loans), until the same
shall have been paid in full, pro rata to the Lenders based on their respective
Revolving Commitments and seventh, to cash collateralize the Letters of Credit
in accordance with Section 2.22(g) in an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid fees thereon. The Revolving
Commitments of the Lenders shall not be permanently reduced by the amount of any
prepayments made pursuant to clauses fifth through seventh above, unless an
Event of Default has occurred and is continuing and the Required Revolving
Lenders so request.

        (d)   If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.8 or otherwise, the Borrower shall immediately repay Swingline Loans
and Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under
Section 2.19. Each prepayment shall be applied first to the Swingline Loans to
the full extent thereof, second to the Base Rate Loans to the full extent
thereof, and finally to Eurodollar Loans to the full extent thereof. If after
giving effect to prepayment of all Swingline Loans and Revolving Loans, the
Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure. Such account shall be administered in accordance with
Section 2.22(g) hereof.

        Section 2.13.    Interest on Loans.    

        (a)   The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time.

        (b)   The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.

        (c)   While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrower shall pay interest ("Default
Interest") with respect to all Eurodollar Loans at the rate otherwise applicable
for the then-current Interest Period plus an additional 2% per annum until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans and all other Obligations hereunder (other than Loans), at the rate
in effect for Base Rate Loans, plus an additional 2% per annum.

        (d)   Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be. Interest on all outstanding Eurodollar Loans shall be payable on
the last day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months or 90 days,
respectively, on each day which occurs every three months or 90 days, as the
case may be, after the initial date of such Interest Period, and on the
Revolving Commitment Termination Date or the Maturity Date, as the case may be.
Interest on each Swingline Loan shall be payable on the maturity date of such
Loan, which shall be the last day of the Interest Period applicable thereto, and
on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date

30

--------------------------------------------------------------------------------






of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

        (e)   The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

        Section 2.14.    Fees.    

        (a)   The Borrower shall pay to the Administrative Agent for its own
account the fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent.

        (b)   The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (the "Commitment Fee"), which shall
accrue at the Applicable Percentage per annum (determined daily in accordance
with Schedule I) on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing Commitment
Fees, the Revolving Commitment of each Lender shall be deemed used to the extent
of the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure,
of such Lender.

        (c)   The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit (the "LC Fee"), which shall accrue at a
rate per annum equal to the Applicable Margin for Eurodollar Loans then in
effect on the average daily amount of such Lender's LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Revolving Commitment Termination Date) and
(ii) to the Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank's
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.13(c), the rate per annum
used to calculate the LC Fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.

        (d)   The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fees previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.

        (e)   Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2007 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.

        Section 2.15.    Computation of Interest and Fees.    

        All computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days

31

--------------------------------------------------------------------------------




elapsed). Each determination by the Administrative Agent of an interest amount
or fee hereunder shall be made in good faith and, except for manifest error,
shall be final, conclusive and binding for all purposes.

        Section 2.16.    Inability to Determine Interest Rates.    If prior to
the commencement of any Interest Period for any Eurodollar Borrowing,

        (i)    the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

        (ii)   the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Revolving Borrowing for which a Notice of
Revolving Borrowing or Notice of Continuation/Conversion has previously been
given that it elects not to borrow on such date, then such Revolving Borrowing
shall be made as a Base Rate Borrowing.

        Section 2.17.    Illegality.    If any Change in Law shall make it
unlawful or impossible for any Lender to make, maintain or fund any Eurodollar
Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Revolving Loans, or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended. In the case of the making of a Eurodollar Revolving Borrowing, such
Lender's Revolving Loan shall be made as a Base Rate Loan as part of the same
Revolving Borrowing for the same Interest Period and if the affected Eurodollar
Loan is then outstanding, such Loan shall be converted to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such Eurodollar Loan if such Lender may lawfully continue to maintain such Loan
to such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

        Section 2.18.    Increased Costs.    

        (a)   If any Change in Law shall:

        (i)    impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

32

--------------------------------------------------------------------------------



        (ii)   impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within ten (10) days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

        (b)   If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender's or the Issuing Bank's capital (or on the capital of such Lender's or
the Issuing Bank's parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender's or the Issuing Bank's
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Bank's policies or the policies of
such Lender's or the Issuing Bank's parent corporation with respect to capital
adequacy) then, from time to time, within ten (10) days after receipt by the
Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender's or
the Issuing Bank's parent corporation for any such reduction suffered.

        (c)   A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender's or the Issuing Bank's parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.18 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within ten (10) days after
receipt thereof.

        (d)   Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.18 shall not constitute a waiver
of such Lender's or the Issuing Bank's right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Bank under this Section 2.18 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank notifies the Borrower of such increased costs or reductions and of such
Lender's or the Issuing Bank's intention to claim compensation therefor;
provided further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then such 180-day period shall be extended to
include the period of such retroactive effect.

        Section 2.19.    Funding Indemnity.    In the event of (a) the payment
of any principal of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion or continuation of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the date
specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. In the case of
a Eurodollar Loan, such loss,

33

--------------------------------------------------------------------------------



cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Loan if such event had not occurred
at the Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from
the date of such event to the last day of the then current Interest Period
therefor (or in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan) over
(B) the amount of interest that would accrue on the principal amount of such
Eurodollar Loan for the same period if the Adjusted LIBO Rate were set on the
date such Eurodollar Loan was prepaid or converted or the date on which the
Borrower failed to borrow, convert or continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section 2.19
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.

        Section 2.20.    Taxes.    

        (a)   Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

        (b)   In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)   The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

        (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

        (e)   Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue

34

--------------------------------------------------------------------------------






Service Form W-8 ECI, or any successor form thereto, certifying that the
payments received from the Borrower hereunder are effectively connected with
such Foreign Lender's conduct of a trade or business in the United States; or
(ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service
Form W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payments to the Foreign
Lender from the Borrower hereunder qualify as "portfolio interest" exempt from
U.S. withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).

        (f)    If any Lender reasonably determines that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes paid
or reimbursed by the Borrower pursuant to subsection (a) or (c) above in respect
of payments under the Loan Documents, a current monetary benefit that it would
otherwise not have obtained and that would result in the total payments under
this Section 2.18 exceeding the amount needed to make such Lender whole, such
Lender shall pay to the Borrower, with reasonable promptness following the date
upon which it actually realizes such benefit, an amount equal to the lesser of
the amount of such benefit or the amount of such excess, in each case net of all
reasonable out of pocket expenses incurred in securing such refund, deduction or
credit.

        Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    

        (a)   The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.18, 2.19 and 2.20 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

35

--------------------------------------------------------------------------------



        (b)   If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

        (c)   If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Credit Exposure and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

        (d)   Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

        (e)   If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.

36

--------------------------------------------------------------------------------



        Section 2.22.    Letters of Credit.    

        (a)   During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; and (ii) the Borrower may not request any Letter of Credit,
if, after giving effect to such issuance (A) the aggregate LC Exposure would
exceed the LC Commitment or (B) the aggregate Revolving Credit Exposure of all
Lenders would exceed the Aggregate Revolving Commitment Amount. Each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in each Letter
of Credit equal to such Lender's Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit on the date of issuance with
respect to all other Letters of Credit. Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.

        (b)   To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

        (c)   At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.22(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank's usual
and customary business practices.

        (d)   The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other

37

--------------------------------------------------------------------------------






formalities of any kind. Unless the Borrower shall have notified the Issuing
Bank and the Administrative Agent prior to 11:00 a.m. on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

        (e)   If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender's obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

        (f)    To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.13(c).

        (g)   If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus

38

--------------------------------------------------------------------------------






any accrued and unpaid fees thereon; provided, that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

        (h)   Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

        (i)    The Borrower's obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

        (i)    Any lack of validity or enforceability of any Letter of Credit or
this Agreement;

        (ii)   The existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

        (iii)  Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

        (iv)  Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

        (v)   Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this
Section 2.22, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower's obligations hereunder; or

        (vi)  The existence of a Default or an Event of Default.

39

--------------------------------------------------------------------------------



Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank's failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

        (j)    Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by (i) either (x) the rules of the
"International Standby Practices 1998" (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) or (y) the rules of the "Uniform Customs and
Practices for Documentary Credits" (1993 Revision), International Chamber of
Commerce Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.

        Section 2.23.    Increase of Commitments; Additional Lenders.    

        (a)   Borrower may, upon written notice to the Administrative Agent (who
shall promptly provide a copy of such notice to each Lender), propose to
increase the Aggregate Revolving Commitments by an amount not to exceed
$50,000,000 (the amount of any such increase, the "Additional Commitment
Amount"); provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of such request and (ii) no Commitment of any
Lender will be increased without the consent of such Lender, which shall be
given or withheld in its sole discretion. If one or more of the Lenders is not
increasing its applicable Commitment, then, with notice to the Administrative
Agent and the other Lenders, another one or more financial institutions,
approved by the Borrower (an "Additional Lender"), may commit to provide an
amount equal to the aggregate principal amount of the Additional Commitment
Amount that will not be provided by the existing Lenders; provided, however,
that (i) any Additional Lender must be acceptable to the Administrative Agent,
which acceptance will not be unreasonably withheld or delayed and (ii) the new
Commitment of each Additional Lender shall be at least $5,000,000. The sum of
the increases in the Revolving Commitments of the existing Lenders pursuant to
this

40

--------------------------------------------------------------------------------



subsection (a) plus the Revolving Commitments of the Additional Lenders shall
not in the aggregate exceed the amount of the Additional Commitment Amount.

        (b)   An increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.23 shall become effective upon the receipt by the
Administrative Agent of a supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower, by each
Additional Lender and by each other Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, and such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increase in the Revolving Commitments and such opinions of
counsel for the Borrower with respect to the increase in the Revolving
Commitments as the Administrative Agent may reasonably request.

        (c)   Upon the acceptance of any such supplement or joinder by the
Administrative Agent, the Aggregate Revolving Commitment Amount shall
automatically be increased by the amount of the Revolving Commitments added
through such supplement or joinder and Schedule II shall automatically be deemed
amended to reflect the Revolving Commitments of all Lenders after giving effect
to the addition of such Revolving Commitments.

        (d)   Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.23 that is not pro rata among all
Lenders, (x) within five (5) Business Days, in the case of any Base Rate Loans
then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Loans then outstanding, the
Borrower shall prepay such Loans in their entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article III,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Revolving Commitments after giving effect to such increase, until
such time as all outstanding Loans are held by the Lenders in proportion to
their respective Commitments after giving effect to such increase and
(y) effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit and Swingline Loan then outstanding shall be
adjusted automatically such that, after giving effect to such adjustments, the
Lenders shall hold participations in each such Letter of Credit and Swingline
Loan in proportion to their respective Revolving Commitments.

        Section 2.24.    Mitigation of Obligations.    If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

        Section 2.25.    Replacement of Lenders.    

        (a)   If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority of the account of any Lender pursuant to Section 2.20, or
if any Lender defaults in its obligation to fund Loans or participations
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such

41

--------------------------------------------------------------------------------



obligations (which assignee may be another Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts) and (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

        (b)   In the event that Borrower requests that this Agreement or any
other Loan Document be modified, amended or waived in a manner that would
require the consent of all Revolving Lenders pursuant to Section 10.2(b) and
such amendment is approved by the Required Revolving Lenders, or that would
require the consent of all Lenders pursuant to Section 10.2(b) and such
amendment is approved by the Required Lenders, then the Borrower may, at its
sole expense and effort, upon notice to the Lenders withholding their consent
(the "Non-Consenting Lenders") and the Administrative Agent, require the
Non-Consenting Lenders to assign and delegate, without recourse (in accordance
with and subject to the restrictions set forth in Section 10.4(b)) all of their
interests, rights and obligations under this Agreement to one or more assignees
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Non-Consenting Lender shall have received payment of an amount equal
to the outstanding principal amount of all Loans owed to it, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (in the case of such outstanding principal and accrued interest) and
from the Borrower (in the case of all other amounts) and (iii) after giving
effect to such assignments, the amendment, modification or waiver will be
approved by all Lenders. A Non-Consenting Lender shall not be required to make
any such assignment and delegation if, prior thereto, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

        Section 2.26.    Delinquent Lender.    

        (a)   If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available such Lender's Pro Rata Share of any Loans, expenses or setoff or
to fund its participation interest in the Swingline Loans or L/C Obligations (a
"Delinquent Lender") and such failure is not cured within ten (10) days of
receipt from the Administrative Agent of written notice thereof, then, in
addition to the rights and remedies that may be available to the other Lenders,
the Borrower or any other party at law or in equity, and not at limitation
thereof, (i) such Delinquent Lender's right to participate in the administration
of, or decision-making rights related to, the Obligations, this Agreement or the
other Loan Documents shall be suspended during the pendency of such failure or
refusal, and (ii) a Delinquent Lender shall be deemed to have assigned any and
all payments due to it from the Borrower, whether on account of outstanding
Loans, interest, fees or otherwise, to the remaining non-delinquent Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Obligations until, as a result of application of such assigned payments the
Lenders' respective Pro Rata Shares of all outstanding Obligations shall have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency. The Delinquent
Lender's decision-making and participation rights and rights to payments as set
forth in clauses (i) and (ii) hereinabove shall be restored only upon the
payment by the Delinquent Lender of its Pro Rata Share of any Obligations, any
participation obligation, or

42

--------------------------------------------------------------------------------



expenses as to which it is delinquent, together with interest thereon at the
Federal Funds rate plus 50 basis points from the date when originally due until
the date upon which any such amounts are actually paid.

        (b)   Each Delinquent Lender shall indemnify the Administrative Agent
and each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys' fees and funds
advanced by the Administrative Agent or by any non-delinquent Lender, on account
of a Delinquent Lender's failure to timely fund its Pro Rata Share of a Loan or
to otherwise perform its obligations under the Loan Documents.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

        Section 3.1.    Conditions To Effectiveness.    The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2).

        (a)   The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, Inc., as
Lead Arranger.

        (b)   The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:

        (i)    a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy or e-mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

        (ii)   the Guaranty and Security Agreement duly executed by Holdings,
International, the Borrower and all Domestic Subsidiaries of the Borrower,
together with (A) UCC financing statements and other applicable documents under
the laws of the jurisdictions with respect to the perfection of the Liens
granted under the Guaranty and Security Agreement, as requested by the
Administrative Agent in order to perfect such Liens, (B) copies of favorable
UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Loan
Parties requested by the Lenders, indicating that there are no prior Liens on
any of the Collateral other than Permitted Encumbrances, (C) a Perfection
Certificate duly completed and executed by the Borrower, (D) original stock
certificates evidencing all issued and outstanding shares of Capital Stock
pledged to the Administrative Agent to the Guaranty and Security Agreement and
stock powers or other appropriate instruments of transfer executed in blank, and
(E) duly executed Copyright Security Agreements, Patent Security Agreements and
Trademark Security Agreements, if applicable; provided, however, that (i) the
Capital Stock of Envision Eyewear and Accessories (Shenzhen)  Co., Ltd., a
Chinese corporation, shall not be pledged and (ii) the pledge of voting Capital
Stock of any Foreign Subsidiary of the Borrower shall be limited to a pledge of
65% of such voting Capital Stock.

        (iii)  copies of duly executed payoff letters, in form and substance
satisfactory to Administrative Agent, executed by each of the Existing Lenders
or the agent thereof, including authorization to file UCC termination
statements, and accompanied by such

43

--------------------------------------------------------------------------------






executed cancellations, releases and other terminations, in form and substance
satisfactory to the Administrative Agent, releasing all other Liens of the
Existing Lenders upon any of the assets of Holdings and its Subsidiaries;

        (iv)  a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(iv), attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;

        (v)   certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

        (vi)  favorable written opinions of Greenberg Traurig, LLP, Edwards
Angell Palmer & Dodge LLP and Ogier LLP, counsel to the Loan Parties, addressed
to the Administrative Agent, the Issuing Bank and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated herein as the Administrative Agent or the Required
Lenders shall reasonably request;

        (vii) a certificate dated the Closing Date and signed by a Responsible
Officer, in the form of Exhibit 3.1(b)(vii) certifying that after giving effect
to the funding of the Term Loan and any initial Revolving Credit Advance, (x) no
Default or Event of Default exists, (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct and
(z) since the date of the financial statements of Holdings described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect;

        (viii)  a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, confirming that each Loan Party is Solvent
before and after giving effect to the funding of the Term Loan and any initial
Revolving Credit Advance;

        (ix)  a duly executed Notice of Borrowing and a duly executed funds
disbursement agreement, together with a report setting forth the sources and
uses of the proceeds hereof;

        (x)   certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;

        (xi)  copies of (A) the internally prepared quarterly financial
statements of Holdings and its Subsidiaries on a consolidated basis for the
Fiscal Quarter ending on September 30, 2007, (B) the audited consolidated
financial statements for Holdings and its Subsidiaries for the Fiscal Year
ending December 31, 2006 and (C) all press releases issued since September 30,
2007;

44

--------------------------------------------------------------------------------



        (xii) [reserved];

        (xiii)  copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness, and all other material agreements, documents
and instruments to which any Loan Party or any of its assets are bound;

        (xiv) duly executed Collateral Access Agreements with respect to all
Collateral of the Loan Parties at locations that are not owned by the Loan
Parties in fee simple (other than locations that consisting solely of sales
offices, locations where Collateral is held on consignment and locations where
the aggregate book value of all tangible Collateral is less than $7,500,000);

        (xv) [reserved];

        (xvi) a duly executed Mortgage covering all Real Estate owned by the
Borrower and the Guarantors and duly executed counterparts of the other Real
Estate Documents together with: (a) title insurance policies, current as-built
ALTA/ACSM Land Title surveys certified to the Administrative Agent, in each case
relating to such Real Estate and satisfactory in form and substance to
Administrative Agent; (b) if requested by the Administrative Agent, (A) a policy
of flood insurance that (1) covers any parcel of improved real property in a
flood hazard area that is encumbered by any Mortgage, (2) is written in an
amount not less than the outstanding principal amount of the Indebtedness
secured by such Mortgage reasonably allocable to such real property or the
maximum limit of coverage made available with respect to the particular type of
property under the National Flood Insurance Act of 1968, whichever is less, and
(3) has a term ending not later than the maturity of the Indebtedness secured by
such Mortgage and (B) confirmation that the Borrower has received the notice
required pursuant to Section 208(e)(3) of Regulation H of the Board; (c) an
opinion of counsel in each state in which such Mortgaged Property is located in
form and substance and from counsel satisfactory to Administrative Agent, and
(d) a duly executed Environmental Indemnity with respect thereto;

        (xvii)  Environmental site assessment reports on all of the owned Real
Estate in the possession of the Loan Parties on the Closing Date, all in form
and substance satisfactory to Administrative Agent, and the Administrative Agent
shall have further received such environmental review and audit reports,
including Phase II reports, with respect to the Real Estate of any Loan Party as
the Administrative Agent shall have requested, and the Administrative Agent
shall be satisfied, with the contents of all such environmental reports;

        (xviii)  the Milberg Intercreditor Agreement duly executed by the
Borrower, Quantum and Milberg, together with an authorization to file UCC
amendments to all UCC financing statements naming Milberg as secured party and a
Loan Party as debtor; and

        (xix) certificates of insurance issued on behalf of insurers of the
Borrower and all Guarantors, in form and detail acceptable to the Administrative
Agent, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Loan Parties, including coverage of
all tangible Collateral, naming the Administrative Agent as loss payee or
additional insured, as appropriate.

        Each Lender shall be deemed to have for purposes of determining
compliance with the conditions specified in this Section 3.1, consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.

45

--------------------------------------------------------------------------------



        Section 3.2.    Each Credit Event.    The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to the satisfaction of
the following conditions:

        (a)   at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

        (b)   at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
extension or renewal of such Letter of Credit, in each case before and after
giving effect thereto;

        (c)   since the date of the financial statements of Holdings described
in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

        (d)   no Loan Party shall be subject to any law, regulation, or list of
any Government Authority of the United States (including, without limitation,
the U.S. Office of Foreign Asset Control list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to Borrower or from otherwise conducting business with the Loan Parties;

        (e)   the Borrower shall have delivered the required Notice of
Borrowing; and

        (f)    the Administrative Agent shall have received such other
documents, certificates, information or legal opinions as the Administrative
Agent or the Required Lenders may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent or the Required Lenders.

        Each Borrowing and each issuance, amendment, extension or renewal of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower, Holdings and International on the date thereof as to the matters
specified in paragraphs (a), (b) and (c) of this Section 3.2.

        Section 3.3.    Delivery of Documents.    All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

        Each of the Borrower, Holdings and International represents and warrants
to the Administrative Agent and each Lender as follows:

        Section 4.1.    Existence; Power.    Each of Holdings, International,
the Borrower, the other Loan Parties, FGX Europe Limited and FGX Canada Corp.
(i) is duly organized, validly existing and in good standing as a corporation,
partnership, limited liability company, or BVI business company under the laws
of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.

        Section 4.2.    Organizational Power; Authorization.    The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party's

46

--------------------------------------------------------------------------------




organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member, action. This
Agreement has been duly executed and delivered by the Borrower, Holdings and
International, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of such Loan Party (as the case may
be), enforceable against it in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity.

        Section 4.3.    Governmental Approvals; No Conflicts.    The execution,
delivery and performance by the Borrower, Holdings and International of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, and the filing of the Loan
Documents with the SEC after the Closing Date, (b) will not violate any
Requirements of Law applicable to Holdings, International, the Borrower or any
of their Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding on Holdings, International, the Borrower
or any of their Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower, Holdings,
International or any of their Subsidiaries and (d) will not result in the
creation or imposition of any Lien on any asset of Holdings, International, the
Borrower or any of their Subsidiaries, except Liens (if any) created under the
Loan Documents.

        Section 4.4.    Financial Statements.    (i) The audited consolidated
balance sheet of Holdings and its Subsidiaries as of December 31, 2006 and the
related consolidated statements of income, shareholders' equity and cash flows
for the Fiscal Year then ended prepared by KPMG LLC and (ii) the unaudited
consolidated balance sheet of Holdings and its Subsidiaries as of September 30,
2007, and the related unaudited consolidated statements of income and cash flows
for the Fiscal Quarter and year-to-date period then ending, fairly present the
consolidated financial condition of Holdings and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).
Since December 31, 2006, there have been no changes with respect to Holdings and
its Subsidiaries which have had or could reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect.

47

--------------------------------------------------------------------------------



        Section 4.5.    Litigation and Environmental Matters.    

        (a)   No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, Holdings or International, threatened against or affecting
Holdings, International, the Borrower or any of their Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.

        (b)   Except for the matters set forth on Schedule 4.5, neither
Holdings, International, the Borrower nor any of their Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
which failure to comply, obtain or maintain could reasonably be expected to have
a Material Adverse Effect, (ii) has become subject to any Environmental
Liability that could reasonably be expected to have a Material Adverse Effect,
(iii) has received notice of any claim with respect to any Environmental
Liability that could reasonably be expected to have a Material Adverse Effect or
(iv) knows of any basis for any Environmental Liability that could reasonably be
expected to have a Material Adverse Effect.

        Section 4.6.    Compliance with Laws and Agreements.    Each of
Holdings, International, the Borrower and each Subsidiary is in compliance with
(a) all Requirements of Law and all judgments, decrees and orders of any
Governmental Authority and (b) all indentures, agreements or other instruments
binding upon it or its properties, except, in each case, where non-compliance,
either singly or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

        Section 4.7.    Investment Company Act, Etc.    Neither Holdings,
International, the Borrower nor any of their Subsidiaries is (a) an "investment
company" or is "controlled" by an "investment company", as such terms are
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from or registration
or filing with, any Governmental Authority in connection therewith.

        Section 4.8.    Taxes.    Holdings, International, the Borrower and
their Subsidiaries have timely filed or caused to be filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them, and have paid all taxes shown to be due and payable on such returns or on
any assessments made against it or its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which Holdings, International, the Borrower or
such Subsidiary, as the case may be, has set aside on its books adequate
reserves in accordance with GAAP. The charges, accruals and reserves on the
books of Holdings, International, the Borrower and their Subsidiaries in respect
of such taxes are adequate, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.

        Section 4.9.    Margin Regulations.    None of the proceeds of any of
the Loans or Letters of Credit will be used, directly or indirectly, for
"purchasing" or "carrying" any "margin stock" with the respective meanings of
each of such terms under Regulation U for any purpose that violates the
provisions of the Regulations T, U or X. None of the Loan Parties nor their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
"margin stock."

        Section 4.10.    ERISA.    No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all

48

--------------------------------------------------------------------------------




accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans.

        Section 4.11.    Ownership of Property.    

        (a)   Each of Holdings, International, the Borrower and their
Subsidiaries has good title to, or valid leasehold interests in, all of its real
and personal property material to the operation of its business, including all
such properties reflected in the most recent audited consolidated balance sheet
of Holdings referred to in Section 4.4 or purported to have been acquired by
Holdings, International, the Borrower or any Subsidiary after said date (except
as sold or otherwise disposed of in the ordinary course of business), in each
case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are material to the business or operations of
Holdings, International, the Borrower and their Subsidiaries are valid and
subsisting and are in full force.

        (b)   Each of Holdings, International, the Borrower and their
Subsidiaries owns, or is licensed, or otherwise has the right, to use, all
patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by Holdings,
International, the Borrower and their Subsidiaries does not infringe in any
material respect on the rights of any other Person.

        (c)   The properties of Holdings, International, the Borrower and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of Holdings or the Borrower, in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where Holdings, International, the Borrower or any applicable
Subsidiary operates.

        (d)   All Real Estate of the Borrower and its Subsidiaries owned in fee
or leased as of the Closing Date is listed on Schedule 4.11. No Mortgage
encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained.

        Section 4.12.    Disclosure.    Each of Holdings, International and the
Borrower has disclosed to the Lenders all agreements, instruments, and corporate
or other restrictions to which Holdings, International, the Borrower or any of
their Subsidiaries is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the
reports (including without limitation all reports that Holdings is required to
file with the Securities and Exchange Commission), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.

        Section 4.13.    Labor Relations.    There are no strikes, lockouts or
other material labor disputes or grievances against Holdings, International, the
Borrower or any of their Subsidiaries, or, to the knowledge of Holdings,
International or the Borrower, threatened against or affecting Holdings,

49

--------------------------------------------------------------------------------




International, the Borrower or any of their Subsidiaries, and no significant
unfair labor practice, charges or grievances are pending against Holdings,
International, the Borrower or any of their Subsidiaries, or to the knowledge of
Holdings, International or the Borrower, threatened against any of them before
any Governmental Authority. All payments due from Holdings, International, the
Borrower or any of their Subsidiaries pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of Holdings, International, the Borrower or any such Subsidiary, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

        Section 4.14.    Subsidiaries.    Schedule 4.14 sets forth the name of,
the ownership interest of Holdings, International and the Borrower in, the
jurisdiction of incorporation or organization of, and the type of, each
Subsidiary (excluding Fantasma) and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date. Fantasma has no
material assets or operations and has liabilities of less than $100,000.

        Section 4.15.    Solvency.    After giving effect to the execution and
delivery of the Loan Documents, the making of the Loans under this Agreement,
and the repayment of the Refinanced Indebtedness, the Loan Parties on a
consolidated basis are Solvent.

        Section 4.16.    Collateral Documents.    

        (a)   The Guaranty and Security Agreement is effective to create in
favor of the Administrative Agent, for the ratable benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guaranty and Security Agreement). When financing statements in appropriate
form are filed in the offices specified on Schedule 2 to the Perfection
Certificate, the Guaranty and Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Collateral (other than the Intellectual Property
(as defined in the Guaranty and Security Agreement)), in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2. When the certificates evidencing all Capital
Stock pledged pursuant to the Guaranty and Security Agreement are delivered to
the Administrative Agent, together with appropriate stock powers or other
similar instruments of transfer duly executed in blank, the Liens in such
Capital Stock shall be fully perfected first priority security interests,
perfected by "control" as defined in the UCC. The foregoing representations
shall be given only on the Closing Date as to the Loan Parties existing on the
Closing Date, and as to Loan Parties joining the Guaranty and Security Agreement
after the Closing Date, on the date such Loan Parties so join.

        (b)   When the filings in clause (a) above are made and when the Patent
Security Agreement and Trademark Security Agreement filed in the United States
Patent and Trademark Office and the Copyright Security Agreement is filed in the
United States Copyright Office, the Guaranty and Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in the
Guaranty and Security Agreement) in which a security interest may be perfected
by filing, recording or registering a security agreement, financing statement or
analogous document in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, in each case prior and superior
in right to any other Person. The foregoing representations shall be given only
on the Closing Date for the Patent Security Agreements, Trademark Security
Agreements and Copyright Security Agreements delivered pursuant to Section 3.1
and for any future Patent Security Agreements, Trademark Security Agreements and
Copyright Security Agreements, on the date such documents are delivered pursuant
to Section 5.10.

        (c)   Each Mortgage, when duly executed and delivered by the relevant
Loan Party, will be effective to create, subject to the exceptions listed in
each title insurance policy covering such Mortgage, in favor of the
Administrative Agent, for the ratable benefit of the Lenders, a legal,

50

--------------------------------------------------------------------------------






valid and enforceable Lien on all of the Loan Parties' right, title and interest
in and to the Mortgaged Properties thereunder and the proceeds thereof, and when
the Mortgages are filed in the offices specified on Schedule 4.16, the Mortgages
shall constitute a Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 7.2. The foregoing representations shall be given only on the Closing
Date for the Mortgage delivered pursuant to Section 3.1 and for any future
Mortgage, on the date such Mortgage is delivered pursuant to Section 5.10.

        Section 4.17.    OFAC.    No Loan Party (i) is a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury's Office
of Foreign Assets Control regulation or executive order.

        Section 4.18.    Patriot Act.    Each Loan Party is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

        Section 4.19.    Holding Companies.    Holdings is a holding company,
has no assets other than the Capital Stock of International, and no liabilities.
International is a holding company, has no assets other than the Capital Stock
of the Borrower and Envision Eyewear and Accessories (Shenzhen) Co., Ltd., and
no liabilities.

        Section 4.20.    Post-Closing.    

        (a)   Within 30 days after the Closing Date, Borrower will deliver
evidence that all Liens filed on Holdings and International by JPMorgan Chase
Bank, Wilmington Trust Company and Bear Stearns with the Register of Mortgages
and Charges in the British Virgin Islands have been terminated.

        (b)   Within 30 days after the Closing Date, Borrower will deliver duly
executed Controlled Account Agreements with each bank and securities
intermediary (including without limitation with Bank of America) that maintains
deposit accounts, bank accounts and investment accounts on behalf of any Loan
Party on the Closing Date, together with favorable written opinions of counsel
of Greenberg Traurig, LLP, counsel to the Loan Parties, addressed to the
Administrative Agent, the Issuing Bank and each of the Lenders, and covering
such matters relating to the Controlled Account Agreements and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request.

        (c)   Within 30 days after the Closing Date, Borrower will deliver a
lender's loss payable endorsement in form and substance reasonably satisfactory
to the Administrative Agent.

51

--------------------------------------------------------------------------------



        (d)   Promptly after the Closing Date, the Mortgage delivered on the
Closing Date with respect to Borrower's real property located in the Town of
Smithfield, Rhode Island shall be recorded in the real estate records of
Providence County, Rhode Island, and no later than 90 days after the Closing
Date, the Borrower shall use its best efforts to deliver or cause to be
delivered to the Administrative Agent the final title insurance policy with
respect thereto, dated as of the date and time of recording of such Mortgage and
in the form of the pro forma title policy delivered at closing.

        (e)   Within 90 days after the Closing Date, Borrower will deliver to
the Administrative Agent a stock certificate for 650 shares of ordinary stock of
FGX Canada Corp., evidencing 65% of the Capital Stock of FGX Canada Corp., in
replacement of Certificate No. 3 (delivered to the Agent on the Closing Date and
which evidences 100% of the capital stock of such entity), together with a stock
power executed in blank.

        (f)    Within 180 days after the Closing Date, which may be extend to
270 days with the consent of the Administrative Agent, Borrower will deliver an
endorsement to the title insurance policy on the Mortgage in Smithfield, Rhode
Island, removing the Notice of Federal Tax Lien recorded on December 5, 2005 at
1:11 pm in Book 484 at Page 724 in the amount of $24,237.54, plus interest and
penalties thereon.

        (g)   No later than the first anniversary of the Closing Date, or such
later date to which the Administrative Agent may agree, evidence that the
Borrower has received all necessary consents and approvals identified on the
zoning certificates issued by the Town of Smithfield Building and Zoning Office
on December 12, 2006 and delivered to Borrower, as a prerequisite to designating
the use of Borrower's real property located at 500 George Washington Highway,
Smithfield, Rhode Island as "Office and Light Manufacturing".

        For purposes of this Article IV, all references to a Subsidiary in
Sections 4.1, 4.3, 4.5, 4.6, 4.7, 4.8, and 4.11, shall be deemed to exclude
Fantasma.

ARTICLE V
AFFIRMATIVE COVENANTS

        Each of the Borrower, Holdings and International covenants and agrees
that so long as any Lender has a Commitment hereunder or any Obligation remains
unpaid or outstanding:

        Section 5.1.    Financial Statements and Other Information.    The
Borrower will deliver to the Administrative Agent and each Lender:

        (a)   as soon as available and in any event within 90 days after the end
of each Fiscal Year of Holdings, a copy of the annual audited report for such
Fiscal Year for Holdings and its Subsidiaries, containing a consolidated balance
sheet of Holdings and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders' equity and cash flows
(together with all footnotes thereto) of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by KPMG, LLP or
other independent public accountants of nationally recognized standing (without
a "going concern" or like qualification, exception or explanation and without
any qualification or exception as to scope of such audit) to the effect that
such financial statements present fairly in all material respects the financial
condition and the results of operations of Holdings and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

52

--------------------------------------------------------------------------------



        (b)   as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of Holdings, an unaudited consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of Holdings
and its Subsidiaries for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of Holding's previous
Fiscal Year;

        (c)   concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate of the
principal executive officer or the principal financial officer of the Borrower,
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI and, (iii) specifying any change in the identity of the Subsidiaries
as of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be;

        (d)   concurrently with the delivery of the financial statements
referred to in clause (a) above, (i) a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines) and (ii) a certificate of the chief
financial officer or the chief legal officer of Borrower, (A) setting forth the
information required pursuant to Section 1, 2, 7, 8 and 9 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section and
(B) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Collateral Documents for a period of
not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period)

        (e)   promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by Holdings to its shareholders generally, as the case
may be;

        (f)    concurrently with the delivery of the financial statements
referred to in subsection (a) above, a pro forma budget for the succeeding
Fiscal Year, containing an income statement, balance sheet and statement of cash
flows; and

        (g)   promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower, Holdings, International or any Subsidiary as the Administrative
Agent or any Lender may reasonably request.

        Section 5.2.    Notices of Material Events.    The Borrower, Holdings
and International will furnish to the Administrative Agent and each Lender
prompt written notice of the following:

        (a)   the occurrence of any Default or Event of Default;

53

--------------------------------------------------------------------------------



        (b)   the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, Holdings or International, affecting the Borrower, Holdings,
International or any Subsidiary which, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

        (c)   the occurrence of any event or any other development by which the
Borrower, Holdings, International or any Subsidiary (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;

        (d)   the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings and its Subsidiaries in an aggregate amount exceeding
$500,000;

        (e)   the occurrence of any default or event of default, or the receipt
by Borrower, Holdings, International or any of their Subsidiaries of any written
notice of an alleged default or event of default, with respect to any Material
Indebtedness of the Borrower or any of its Subsidiaries;

        (f)    any levy of an attachment, execution or other process against any
of the property or assets, real or personal, of the Borrower, Holdings,
International or any of their Subsidiaries, which property and assets in the
aggregate have a book or market value in excess of $500,000;

        (g)   any loss, damage, or destruction to the Collateral, or the
commencement of any action or proceeding for the taking of property under the
power of eminent domain, condemnation or similar proceedings in the amount of
$500,000 or more, whether or not covered by insurance;

        (h)   at least thirty (30) days' prior written notice of any change
(i) in any Loan Party's corporate name or in any trade name used to identify it
in the conduct of its business or in the ownership of its properties, (ii) in
any Loan Party's chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (iii) in any Loan Party's
type of organization (through conversion or merger), (iv) in any Loan Party's
federal taxpayer identification number or organizational number or (v) in any
Loan Party's jurisdiction of organization; Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed; and

        (i)    any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

        Section 5.3.    Existence; Conduct of Business.    The Borrower,
Holdings, and International will, and will cause each of their Subsidiaries to,
do or cause to be done all things reasonably necessary to preserve, renew and
maintain in full force and effect its legal existence and its respective rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names that the Borrower reasonably believes are material to the conduct of
its business and will continue to engage in the Approved Lines of Business;
provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

        Section 5.4.    Compliance with Laws, Etc.    The Borrower, Holdings and
International will, and will cause each of their Subsidiaries to, comply with
all laws, rules, regulations and requirements of any

54

--------------------------------------------------------------------------------




Governmental Authority applicable to its business and properties, including
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

        Section 5.5.    Payment of Obligations.    The Borrower, Holdings and
International will, and will cause each of their Subsidiaries to, pay and
discharge at or before maturity, all of its obligations and liabilities
(including, without limitation all taxes, assessments and other governmental
charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower, Holdings, International or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

        Section 5.6.    Books and Records.    The Borrower, Holdings and
International will, and will cause each of their Subsidiaries to, keep proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
to the extent necessary to prepare the consolidated financial statements of
Holdings in conformity with GAAP.

55

--------------------------------------------------------------------------------



        Section 5.7.    Visitation, Inspection, Etc.    The Borrower, Holdings
and International will, and will cause each of their Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, to visit and inspect
its properties and the Collateral, to examine its books and records, to conduct
audits and field examinations of the Collateral and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.

        Section 5.8.    Maintenance of Properties; Insurance.    The Borrower,
Holdings and International will, and will cause each of their Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, (b) maintain
with financially sound and reputable insurance companies (i) insurance with
respect to its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
the companies in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required to be maintained pursuant to the
Collateral Documents, and will, upon request of the Administrative Agent,
furnish to each Lender at reasonable intervals a certificate of an Responsible
Officer of Borrower setting forth the nature and extent of all insurance
maintained by the Borrower, Holdings, International and their Subsidiaries in
accordance with this Section, and (c) at all times shall name the Administrative
Agent as additional insured on all liability insurance policies of the Borrower,
Holdings, International and their Subsidiaries and as loss payee (pursuant to
the loss payee endorsement approved by the Administrative Agent) on all casualty
and property insurance policies of Borrower, Holdings, International and their
Subsidiaries.

        Section 5.9.    Use of Proceeds and Letters of Credit.    The Borrower
will use the proceeds of all Loans to refinance existing Indebtedness on the
Closing Date, to finance Permitted Acquisitions and working capital needs, and
for other general corporate purposes of Holdings and its Subsidiaries. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.

        Section 5.10.    Additional Subsidiaries and Collateral.    

        (a)   In the event that, subsequent to the Closing Date, any Person
becomes a Domestic Subsidiary, whether pursuant to an acquisition or otherwise,
(x) the Borrower shall promptly notify the Administrative Agent and the Lenders
of the creation or acquisition of such Domestic Subsidiary and (y) within thirty
(30) days thereafter, the Borrower shall cause such Person (i) to join the
Guaranty and Security Agreement as a new Subsidiary Loan Party by executing and
delivering to the Administrative Agent a supplement to the Guaranty and Security
Agreement, (ii) to grant Liens in favor of the Administrative Agent in all of
its personal property by joining the Guaranty and Security Agreement, executing
and delivering Copyright Security Agreement, Patent Security Agreement and
Trademark Security Agreement (as applicable) and to file, or at the request of
the Administrative Agent to authorize the filing of, all such UCC financing
statements or similar instruments required by the Administrative Agent to
perfect Liens in favor of the Administrative Agent and granted under any of the
Loan Documents, (iii) to grant Liens in favor of the Administrative Agent in all
fee ownership and leasehold interests in Real Estate, (iv) if such Domestic
Subsidiary owns Capital Stock in another Person, to become a party to a pledge
agreement to pledge such Capital Stock, and (v) to deliver all such other
documentation (including without limitation, lien searches, title insurance
policies, surveys, environmental reports, legal opinions, and certified
organizational documents) and to take all such other actions as such Subsidiary
would have been required to deliver and take pursuant to Section 3.1 if such
Subsidiary had been a Loan Party on the Closing Date. In addition, within thirty
(30) days after the date such

56

--------------------------------------------------------------------------------



Person becomes a Subsidiary of the Borrower, the Borrower shall, or shall cause
the Subsidiary owning such Person, to pledge all of the Capital Stock of such
Person to the Administrative Agent as security for the Obligations by executing
and delivering a pledge agreement, in form and substance satisfactory to the
Administrative Agent, and to deliver the original stock certificates evidencing
such Capital Stock to the Administrative Agent, together with appropriate stock
powers executed in blank.

        (b)   In the event that, subsequent to the Closing Date, any Person
becomes a Foreign Subsidiary of the Borrower, whether pursuant to an acquisition
or otherwise, (x) the Borrower shall promptly notify the Administrative Agent
and the Lenders thereof and (y) no later than sixty (60) days after such Person
becomes a Foreign Subsidiary, or if the Administrative Agent determines in its
sole discretion that the Borrower is working in good faith, such longer period
as the Administrative Agent shall permit not to exceed sixty (60) additional
days, the Borrower shall, or shall cause any of its Domestic Subsidiary owning
such Person, (i) to pledge all of the Capital Stock of such Foreign Subsidiary
(or if the pledge of all of the voting Capital Stock of such Foreign Subsidiary
would result in materially adverse tax consequences, then such pledge shall be
limited to sixty-five percent (65%) of the voting Capital Stock and one hundred
percent (100%) of the non-voting Capital Stock owned by the Borrower or any
Domestic Subsidiary, as applicable) to the Administrative Agent as security for
the Obligations pursuant to a pledge agreement in form and substance
satisfactory to the Administrative Agent and the Required Lenders, (ii) to
deliver the original stock certificates evidencing such pledged Capital Stock,
together with appropriate stock powers executed in blank and (iii) to deliver
all such other documentation (including without limitation, lien searches, legal
opinions, landlord waivers, and certified organizational documents) and to take
all such other actions as Borrower or such Domestic Subsidiary would have been
required to deliver and take pursuant to Section 3.1 if such Foreign Subsidiary
had been a Foreign Subsidiary on the Closing Date.

        (c)   The Borrower agrees that, following the delivery of any Collateral
Documents required to be executed and delivered by this Section 5.10, the
Administrative Agent shall have a valid and enforceable, first priority
perfected Lien on the property required to be pledged pursuant to clause (a) and
(b) above, free and clear of all Liens other than Permitted Encumbrances. All
actions to be taken pursuant to this Section 5.10 shall be at the expense of the
Borrower or the applicable Loan Party, and shall be taken to the reasonable
satisfaction of the Administrative Agent.

        (d)   To the extent otherwise permitted hereunder, if any Loan Party
proposes to acquire a fee ownership in Real Estate after the Closing Date, it
shall at the time of such acquisition provide to the Administrative Agent all
Real Estate Documents requested by the Administrative Agent granting the
Administrative Agent a first priority Lien on such Real Estate, together with
environmental audits, mortgage title insurance policies, real property survey,
opinion(s) and, if required by the Administrative Agent, supplemental casualty
insurance and flood insurance, and such other documents, instruments or
agreements reasonably requested by the Administrative Agent, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.

        (e)   No Loan Party will maintain tangible Collateral with a book value
of more than $7,500,000 in the aggregate at any location not owned by a Loan
Party unless it shall first have provided to the Administrative Agent a copy of
such lease and a landlord's agreement or bailee letter, as applicable, from the
landlord of any leased property or bailee with respect to any warehouse or other
location where such Collateral will be stored or located, which agreement or
letter shall be reasonably satisfactory in form and substance to the
Administrative Agent.

57

--------------------------------------------------------------------------------



        Section 5.11.    Cash Management.    The Borrower shall, and shall cause
its Subsidiaries to:

        (a)   establish and maintain all of their domestic deposit accounts,
bank accounts and investment accounts (each, a "Controlled Account") with the
Administrative Agent or with other financial institutions and securities
intermediaries that (together with the applicable Loan Party) have executed and
delivered to the Administrative Agent a Controlled Account Agreement, in form
and substance reasonably acceptable to the Administrative Agent; each Controlled
Account shall be a cash collateral account, with all cash, checks and other
similar items of payment in such account securing payment of the Obligations,
and in which Borrower and each of its Subsidiaries shall have granted a valid
first priority perfected Lien to Administrative Agent, on behalf of itself and
Lenders;

        (b)   deposit promptly, and in any event no later than ten (10) Business
Days after the date of receipt thereof, all cash, checks, drafts or other
similar items of payment relating to or constituting payments made in respect of
any and all accounts and other Collateral into Controlled Accounts; and

        (c)   at any time after the occurrence and during the continuance of an
Event of Default, at the request of the Required Lenders, the Borrower will, and
will cause each other Loan Party to, cause all payments constituting proceeds of
accounts or other Collateral to be directed into lockbox accounts under
agreements in form and substance satisfactory to the Administrative Agent.

        Section 5.12.    Casualty and Condemnation.    Borrower (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of any Collateral or
the commencement of any action or preceding for the taking of any material
portion of any Collateral or any part thereof or interest therein under power of
eminent domain or by condemnation or similar proceeding and (b) will ensure that
the net cash proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Collateral
Documents.

        Section 5.13.    Further Assurances.    Borrower, Holdings and
International will, and will cause each Subsidiary Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created by the Collateral Documents or the validity or
priority of an such Lien, all at the expense of the Loan Parties. Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.

        Section 5.14.    Holding Company Status.    Each of Holdings and
International shall remain passive holding companies, shall not directly acquire
after the Closing Date any Capital Stock or other assets, and shall incur no
liabilities or Indebtedness other than pursuant to the Loan Documents, except to
the extent expressly permitted in Section 7.3.

For purposes of this Article V, all references to a Subsidiary in Sections 5.2,
5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 5.9 and 5.11 shall be deemed to exclude Fantasma.

58

--------------------------------------------------------------------------------



ARTICLE VI

FINANCIAL COVENANTS

        Each of the Borrower, Holdings and International covenants and agrees
that so long as any Lender has a Commitment hereunder or any Obligation remains
unpaid or outstanding:

        Section 6.1.    Leverage Ratio.    The Borrower, Holdings and
International will maintain at all times a Leverage Ratio of not greater than
(i) for each Fiscal Quarter ending on or prior to the Saturday closest to
December 31, 2008, 3.25:1.0 and (ii) for each Fiscal Quarter ending thereafter,
3.00:1.0.

        Section 6.2.    Fixed Charge Coverage Ratio.    The Borrower, Holdings
and International will maintain, as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending December 31, 2007, a Fixed Charge
Coverage Ratio of not less than 1.25:1.00.

ARTICLE VII

NEGATIVE COVENANTS

        Each of the Borrower, Holdings and International covenants and agrees
that so long as any Lender has a Commitment hereunder or any Obligation remains
outstanding:

        Section 7.1.    Indebtedness and Preferred Equity.    Each of the
Borrower, Holdings and International will not, and will not permit any of their
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

        (a)   Indebtedness created pursuant to the Loan Documents;

        (b)   Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;

        (c)   Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$1,500,000 at any time outstanding;

        (d)   Indebtedness of Borrower or any Subsidiary Loan Party borrowed
from Holdings or any of its Subsidiaries, and Guarantees by Holdings or any of
its Subsidiaries of Indebtedness of the Borrower and any Subsidiary Loan Party;

        (e)   Indebtedness of Holdings, International and any Foreign
Subsidiaries borrowed from Holdings or any of its Subsidiaries and Guarantees by
Holdings or any of its Subsidiaries of Indebtedness of Holdings, International
and its Foreign Subsidiaries; provided, however, that such Indebtedness borrowed
from the Borrower and the Subsidiary Loan Parties and Guarantees by the Borrower
and the Subsidiary Loan Parties shall be subject to the limitations of
Section 7.4(e);

        (f)    Indebtedness of any Person which becomes a Subsidiary after the
date of this Agreement; provided, that such Indebtedness exists at the time that
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary;

59

--------------------------------------------------------------------------------



        (g)   Hedging Obligations permitted by Section 7.10; and

        (h)   other unsecured Indebtedness of Holdings and its Subsidiaries in
an aggregate principal amount not to exceed $2,500,000 at any time outstanding.

Borrower, Holdings and International will not, and will not permit any
Subsidiary to, issue any preferred stock or other preferred equity interests
that (i) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) is or may become redeemable or repurchaseable by
Holdings, International, Borrower or such Subsidiary at the option of the holder
thereof, in whole or in part or (iii) is convertible or exchangeable at the
option of the holder thereof for Indebtedness or preferred stock or any other
preferred equity interests described in this paragraph, on or prior to, in the
case of clause (i), (ii) or (iii), the first anniversary of the Revolving
Commitment Termination Date.

        Section 7.2.    Negative Pledge.    The Borrower, Holdings and
International will not, and will not permit any of their Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired or, except:

        (a)   Liens securing the Obligations, provided, however, that no Liens
may secure Hedging Obligations without securing all other Obligations on a basis
at least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.21 and Section 8.2 of this Agreement

        (b)   Permitted Encumbrances;

        (c)   any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;

        (d)   purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

        (e)   any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition; and

        (f)    extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (e) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

        Section 7.3.    Fundamental Changes.    

        (a)   The Borrower, Holdings and International will not, and will not
permit any Subsidiary to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a

60

--------------------------------------------------------------------------------



series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (i) the Borrower, any Guarantor or any
Subsidiary may merge with a Person if the Borrower (or such Guarantor if the
Borrower is not a party to such merger, or such Subsidiary if the Borrower and
the Guarantors are not parties to such merger) is the surviving Person, (ii) any
Subsidiary of the Borrower may merge into another Subsidiary of the Borrower;
provided, that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person, (iii) any Subsidiary of the
Borrower may sell, transfer, lease or otherwise dispose of all or substantially
all of its assets to the Borrower or to a Subsidiary Loan Party, (iv) any
Subsidiary of the Borrower (other than a Subsidiary Loan Party) may liquidate or
dissolve if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower, International or Holdings
and is not materially disadvantageous to the Lenders and (v) the interests of
the Loan Parties in the Joint Ventures existing on the Closing Date may be sold
in accordance with Section 7.6(c); provided, that any such merger involving a
Person that is not a wholly-owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 7.4. Notwithstanding the
foregoing, Fantasma may be liquidated or dissolved.

        (b)   The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than Approved Lines of Business. Holdings and
International will not engage in any business.

        Section 7.4.    Investments, Loans, Etc.    The Borrower, Holdings and
International will not, and will not permit any of their Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Subsidiary prior to such merger), any Capital Stock,
evidence of indebtedness or other securities (including any option, warrant, or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person (all of the foregoing
being collectively called "Investments"), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

        (a)   Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);

        (b)   Permitted Investments;

        (c)   Permitted Acquisitions;

        (d)   Guarantees by Holdings and its Subsidiaries constituting
Indebtedness permitted by Section 7.1;

        (e)   Investments made by Borrower in or to any Subsidiary and by any
Subsidiary of Borrower in or to Borrower or another Subsidiary, Investments made
by International in its Subsidiaries and Investments made by Holdings in its
Subsidiaries; provided, that the aggregate amount of Investments made by the
Borrower and its Subsidiary Loan Parties in or to, and Guarantees by the
Borrower and its Subsidiary Loan Parties of Indebtedness of, any Foreign
Subsidiary (other than International), shall not exceed $50,000,000 at any time
outstanding;

        (f)    loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $500,000 at any time;

61

--------------------------------------------------------------------------------



        (g)   Hedging Transactions permitted by Section 7.10; and

        (h)   Other Investments which in the aggregate do not exceed $1,000,000
in any Fiscal Year.

        Section 7.5.    Restricted Payments.    The Borrower, Holdings and
International will not, and will not permit their Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any dividend or
distribution on any class of its Capital Stock, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, any shares of
Capital Stock or Indebtedness subordinated to the Obligations or any Guarantee
thereof or any options, warrants, or other rights to purchase such Capital Stock
or such Indebtedness, whether now or hereafter outstanding (each, a "Restricted
Payment"), except for (i) dividends payable by the Borrower, International and
Holdings solely in shares of any class of its common stock or ordinary shares,
(ii) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries, (iii) so long as no Event of Default has occurred and is
continuing, redemptions and buy backs by Holdings of any of its Capital Stock,
and (iv) the issuance of options or any other equity compensation awarded
pursuant to the FGX International Holdings Limited 2007 Incentive Compensation
Plan.

        Section 7.6.    Sale of Assets.    The Borrower, Holdings and
International will not, and will not permit any of their Subsidiaries to,
convey, sell, lease, assign, transfer or otherwise dispose of, any of its
assets, business or property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary's
Capital Stock to any Person other than the Borrower or a Subsidiary Loan Party,
except:

        (a)   the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;

        (b)   the sale of inventory and Permitted Investments in the ordinary
course of business;

        (c)   the sale by the Loan Parties of all interests in the Joint
Ventures owned by Loan Parties on the Closing Date, so long as the net cash
proceeds thereof are applied to repay the Obligations in accordance with
Section 2.12;

        (d)   the sale or other disposition of such other assets in an aggregate
amount not to exceed $5,000,000 in any Fiscal Year; and

        (e)   the sale of accounts receivable to Milberg on the terms set forth
in the Milberg Agreement.

        Section 7.7.    Transactions with Affiliates.    The Borrower, Holdings
and International will not, and will not permit any of their Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower, Holdings, International or such Subsidiary than could be obtained
on an arm's-length basis from unrelated third parties, (b) transactions between
or among the Loan Parties not involving any other Affiliates and (c) any
Restricted Payment permitted by Section 7.5.

        Section 7.8.    Restrictive Agreements.    The Borrower, Holdings and
International will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower,
Holdings, International or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Capital Stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer

62

--------------------------------------------------------------------------------




any of its property or assets to the Borrower or any Subsidiary of the Borrower;
provided, that (i) the foregoing shall not apply to restrictions or conditions
imposed by law or by this Agreement or any other Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

        Section 7.9.    Sale and Leaseback Transactions.    The Borrower,
Holdings and International will not, and will not permit any of their
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred.

        Section 7.10.    Hedging Transactions.    The Borrower, Holdings and
International will not, and will not permit any of their Subsidiaries to, enter
into any Hedging Transaction, other than Hedging Transactions entered into by
the Borrower and its Subsidiaries in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into
under which the Borrower or any of its Subsidiaries is or may become obliged to
make any payment (i) in connection with the purchase by any third party of any
Capital Stock or any Indebtedness or (ii) as a result of changes in the market
value of any Capital Stock or any Indebtedness) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

        Section 7.11.    Amendment to Material Documents.    The Borrower,
Holdings and International will not, and will not permit any of their
Subsidiaries to, amend, modify or waive any of its rights in a manner materially
adverse to the Lenders or the Borrower under (a) its certificate of
incorporation, bylaws or other organizational documents, (b) the Phillips
Environmental Indemnity Agreement, and (c) the Milberg Agreement, but excluding
any customer contracts that the Loan Parties enter into with their clients.

        Section 7.12.    Accounting Changes.    The Borrower, Holdings and
International will not, and will not permit any of their Subsidiaries to, make
any significant change in accounting treatment or reporting practices, except as
required by GAAP, or change the fiscal year of the Borrower, Holdings,
International or of any of their Subsidiaries, except to change the fiscal year
of a Subsidiary to conform its fiscal year to that of the Borrower or to change
its Fiscal Year to a calendar year.

        Section 7.13.    Lease Obligations.    The Borrower, Holdings and
International will not, and will not permit any Subsidiary to, create or suffer
to exist any obligations for the payment under operating leases or agreements to
lease (but excluding any obligations under leases required to be classified as
capital leases under GAAP having a term of five years or more) which would cause
the present value of the direct or contingent liabilities of the Consolidated
Companies under such leases or agreements to lease, on a consolidated basis, to
exceed $2,000,000 in the aggregate in any Fiscal Year.

        Section 7.14.    Government Regulation.    The Borrower, Holdings and
International shall not fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by Lenders or the
Administrative Agent at any time to enable Lenders or the Administrative Agent
to verify the identity of the Loan Parties or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 1 U.S.C. Section 5318.

63

--------------------------------------------------------------------------------



ARTICLE VIII

EVENTS OF DEFAULT

        Section 8.1.    Events of Default.    If any of the following events
(each an "Event of Default") shall occur:

        (a)   the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

        (b)   the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days; or

        (c)   any representation or warranty made or deemed made by or on behalf
of the Borrower, Holdings, International or any Subsidiary in or in connection
with this Agreement or any other Loan Document (including the Schedules attached
thereto) and any amendments or modifications hereof or waivers hereunder, or in
any certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or

        (d)   the Borrower, Holdings or International shall fail to observe or
perform any covenant or agreement contained in Section 5.2(a), Section 5.3 (with
respect to the Borrower's existence) or Articles VI or VII; or

        (e)   any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
clauses (a), (b) and (d) above) or any other Loan Document, and such failure
shall remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower, Holdings or International becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or

        (f)    the Borrower, Holdings, International or any Subsidiary (whether
as primary obligor or as guarantor or other surety) shall fail to pay any
principal of, or premium or interest on, any Material Indebtedness that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

        (g)   the Borrower, Holdings, International or any Subsidiary shall
(i) commence a voluntary case or other proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a custodian, trustee, receiver, liquidator or other
similar official of it or any substantial part of its property, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver,

64

--------------------------------------------------------------------------------






liquidator or other similar official for the Borrower, Holdings, International
or any such Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or

        (h)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower, Holdings, International or any Subsidiary or its
debts, or any substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower, Holdings, International or any Subsidiary or
for a substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or

        (i)    the Borrower, Holdings, International or any Subsidiary shall
become unable to pay, shall admit in writing its inability to pay, or shall fail
to pay, its debts as they become due; or

        (j)    an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower,
Holdings, International and the Subsidiaries in an aggregate amount exceeding
$7,500,000; or

        (k)   any judgments or orders for the payment of money for which the
aggregate amount of such judgments and orders that is not covered by insurance
or bonded exceeds $7,500,000 shall be rendered against the Borrower, Holdings,
International or any Subsidiary, and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

        (l)    any non-monetary judgment or order shall be rendered against the
Borrower, Holdings, International or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect, and there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

        (m)  a Change in Control shall occur or exist; or

        (n)   any provision of the Guaranty and Security Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Loan Party,
or any Loan Party shall so state in writing, or any Loan Party shall seek to
terminate its obligation under the Guaranty and Security Agreement; and

        (o)   any Lien purported to be created under any Collateral Document
shall fail or cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Collateral Documents, except as a result of (i) the Administrative
Agent's failure to take any action reasonably requested by Borrower in order to
maintain a valid and perfected Lien on any Collateral or (ii) any action taken
by the Administrative Agent to release any Lien on any Collateral;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable

65

--------------------------------------------------------------------------------






immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, (iii) exercise all remedies
contained in any other Loan Document, and (iv) exercise any other remedies
available at law or in equity; and that, if an Event of Default specified in
either clause (g) or (h) shall occur, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

        Section 8.2.    Application of Proceeds from Collateral.    All proceeds
from each sale of, or other realization upon, all or any part of the Collateral
by any Secured Party after an Event of Default arises shall be applied as
follows:

        (a)   first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;

        (b)   second, to the fees and other reimbursable expenses of the
Administrative Agent, Swingline Lender and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;

        (c)   third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

        (d)   fourth, to the fees due and payable under Section 2.14(b) and (c)
of the Credit Agreement and interest then due and payable under the terms of the
Credit Agreement, until the same shall have been paid in full;

        (e)   fifth, to the aggregate outstanding amount of the Revolving Credit
Exposure, the Term Loans, Net Mark-to-Market Exposure and Treasury Management
Obligations of the Loan Parties (to the extent that such Net Mark-to-Market
Exposure and Treasury Management Obligations are included as "Obligations"),
until the same shall have been paid in full, allocated pro rata among the
Lenders and any Affiliates of Lenders that hold Net Mark-to-Market Exposure and
Treasury Management Obligations, based on their respective pro rata shares of
the aggregate amount of such Revolving Credit Exposure, Term Loans, Net
Mark-to-Market Exposure and Treasury Management Obligations;

        (f)    sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is at
least 105% of the LC Exposure after giving effect to the foregoing clause fifth;
and

        (g)   to the extent any proceeds remain, to the Borrower.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares within each clause; provided, however, that all
amounts allocated to that portion of the LC Exposure comprised of the aggregate
undrawn amount of all outstanding Letters of Credit pursuant to clause fifth and
sixth shall be distributed to the Administrative Agent, rather than to the
Lenders, and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).

        Section 8.3.    Termination of Facilities.    If any Loan Party is or
becomes subject at any time to any law, regulation, or list of any Government
Authority of the United States (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits the Lenders or the Administrative
Agent from making any advance or extension of credit to Borrower or from
otherwise conducting business with the Loan Parties, then the Administrative
Agent may, and upon the written request of the

66

--------------------------------------------------------------------------------




Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, and (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

        Section 9.1.    Appointment of Administrative Agent.    

        (a)   Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article IX shall apply to any such sub-agent or
attorney-in-fact and the Related Parties of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

        (b)   The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term "Administrative Agent" as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

        Section 9.2.    Nature of Duties of Administrative Agent.    The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Loan Parties or any of their Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact

67

--------------------------------------------------------------------------------



selected by it with reasonable care. The Administrative Agent shall not be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof (which notice shall include an express reference to such
event being a "Default" or "Event of Default" hereunder) is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

        Section 9.3.    Lack of Reliance on the Administrative Agent.    Each of
the Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

        Section 9.4.    Certain Rights of the Administrative Agent.    If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

        Section 9.5.    Reliance by Administrative Agent.    The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

        Section 9.6.    The Administrative Agent in its Individual
Capacity.    The bank serving as the Administrative Agent shall have the same
rights and powers under this Agreement and any other Loan Document in its
capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms "Lenders", "Required Lenders", "Required Revolving Lenders", or any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

68

--------------------------------------------------------------------------------



        Section 9.7.    Successor Administrative Agent.    

        (a)   The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.

        (b)   Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent's resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent's
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent's resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

        Section 9.8.    Withholding Tax.    To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

        Section 9.9.    Administrative Agent May File Proofs of Claim.    

        (a)   In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

        (b)   (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans or Revolving
Credit Exposure and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order

69

--------------------------------------------------------------------------------






to have the claims of the Lenders, Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, Issuing Bank and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders, Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

        (c)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

        (d)   any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

        Section 9.10.    Loan Documents; Collateral Documents.    Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents and the other Collateral Documents, and the parties hereto
acknowledge that such Loan Documents and Collateral Documents are binding upon
them.

        Section 9.11.    Collateral and Guaranty Matters.    The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

        (a)   to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of all
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (or the cash collateralization of such Letters of Credit on
terms acceptable to the Administrative Agent and the Issuing Bank), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii) if approved, authorized or ratified
in writing in accordance with Section 10.2;

        (b)   to release any Guarantor from its obligations under the Guaranty
and Security Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty and Security Agreement pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent is authorized to, at the Borrower's expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the Liens granted under
the Collateral Documents, or to release such Guarantor from its obligations
under the Guaranty and Security Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.11.

        Section 9.12.    Right to Realize on Collateral and Enforce
Guarantee.    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each

70

--------------------------------------------------------------------------------



Lender hereby agree that (i) no Lender shall have any right individually to
realize upon any of the Collateral or to enforce the Collateral Documents, it
being understood and agreed that all powers, rights and remedies hereunder and
under the Collateral Documents may be exercised solely by the Administrative
Agent, and (ii) in the event of a foreclosure by the Administrative Agent on any
of the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent at such sale or other
disposition.

        Section 9.13.    Documentation Agent; Syndication Agent.    Each Lender
hereby designates TD Banknorth N.A. as Documentation Agent and agrees that the
Documentation Agent shall have no duties or obligations under any Loan Documents
to any Lender or any Loan Party. Each Lender hereby designates Branch Banking
and Trust Company as Syndication Agent and agrees that the Syndication Agent
shall have no duties or obligations under any Loan Documents to any Lender or
any Loan Party.

ARTICLE X

MISCELLANEOUS

        Section 10.1.    Notices.    

        (a)   Written Notices.

        (i)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

To the Borrower,
Holdings or International:     
FGX International Inc.
500 George Washington Highway
Smithfield, Rhode Island 02917
Attention: Anthony Di Paola
Telecopy Number: (401) 232-7235
With a copy to:
 
Greenberg Traurig
200 Park Avenue, PO Box 677
Florham Park, NJ 07932-0677
Attention: Jeffrey M. Rosenthal
Telecopy Number: (973) 301-8410
 
 
and
 
 
FGX International Inc.
500 George Washington Highway
Smithfield, Rhode Island 02917
Attention: General Counsel


71

--------------------------------------------------------------------------------




To the Administrative Agent
or Swingline Lender:
 
  
SunTrust Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention: Laura Kahn
Telecopy Number: (404) 230-5528
With a copy to:
 
SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Ms. Dorris Folsom
Telecopy Number: (404) 658-4906
 
 
and
 
 
King & Spalding LLP
1180 Peachtree Street, N.W.
Atlanta, Georgia 30309
Attention: Carolyn Z. Alford
Telecopy Number: (404) 572-5100
To the Issuing Bank:
 
SunTrust Bank
25 Park Place, N. E./Mail Code 3706
16th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Telecopy Number: (404) 588-8129
To the Swingline Lender:
 
SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Ms. Dorris Folsom
Telecopy Number: (404) 658-4906
To any other Lender:
 
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

        (ii)   Any agreement of the Administrative Agent, the Issuing Bank or
the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or

72

--------------------------------------------------------------------------------



not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.

        (b)   Electronic Communications.

        (i)    Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or the Issuing Bank pursuant to Article II unless such
Lender, the Issuing Bank (as applicable) and Administrative Agent have agreed to
receive notices under such Section by electronic communication and have agreed
to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

        (ii)   Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

        Section 10.2.    Waiver; Amendments.    

        (a)   No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower, Holdings or
International on the one hand and the Administrative Agent or any Secured Party,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Administrative Agent, the Issuing Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

        (b)   No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by any Loan Party therefrom,
shall in any event be

73

--------------------------------------------------------------------------------






effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders or the Borrower and the Administrative Agent with the consent
of the Required Lenders and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that no amendment or waiver shall: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby (excluding any mandatory prepayments required under Section 2.12, which
shall require only Required Lenders), (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) or Section 8.2 in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2 or the definition of "Required Lenders", "Required Revolving
Lenders" or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release any guarantor or limit the liability of any such
guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligations or agree to subordinate any Lien in such collateral to any
other creditor of any Loan Party or any Subsidiary thereof, without the written
consent of each Lender or (viii) waive a Default or Event of Default for
purposes of issuing a Letter of Credit or funding any Revolving Credit Advance,
without the consent of the Required Revolving Lenders; provided further, that no
such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person. Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.

        (c)   No notice to or demand on Borrower shall entitle Borrower to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked.

74

--------------------------------------------------------------------------------



        Section 10.3.    Expenses; Indemnification.    

        (a)   The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section 10.3, or
in connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

        (b)   The Borrower, Holdings and International shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender, the Issuing Bank and each Related Party of any of the foregoing Persons
(each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Loan Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) the use by any Person of any information or materials obtained
through Intralinks or any other Internet Web Sites, (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, in
each case so long as such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through Intralinks or
any other Internet or intranet website, except as a result of such Indemnitee's
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment.

75

--------------------------------------------------------------------------------



        (c)   The Borrower, Holdings and International shall jointly and
severally pay, and hold the Administrative Agent, the Issuing Bank and each of
the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any Collateral described therein, or any payments due
thereunder, and save the Administrative Agent, the Issuing Bank and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.

        (d)   To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender's Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

        (e)   To the extent permitted by applicable law, none of the Borrower,
Holdings or International shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan, any Letter
of Credit or the use of proceeds thereof.

        (f)    All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.

        Section 10.4.    Successors and Assigns.    

        (a)   The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower, Holdings or International
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

        (b)   Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

        (i)    Minimum Amounts.

        (A)  in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

76

--------------------------------------------------------------------------------



        (B)  in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
and Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

        (ii)   Proportionate Amounts.    Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender's rights
and obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.

        (iii)  Required Consents.    No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

        (A)  the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

        (B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and

        (C)  the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.

        (iv)  Assignment and Acceptance.    The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20 if such assignee is a Foreign Lender.

        (v)   No Assignment to Borrower.    No such assignment shall be made to
the Borrower or any of the Borrower's Affiliates or Subsidiaries.

        (vi)  No Assignment to Natural Persons.    No such assignment shall be
made to a natural person.

        (vii) No Assignment to Competitor.    No such assignment shall be made
to a competitor of the Loan Parties.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the

77

--------------------------------------------------------------------------------



interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

        (c)   The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the "Register").
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Company's agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute "Indemnitees."

        (d)   Any Lender may at any time, without the consent of, or notice to,
any Loan Party, the Administrative Agent, the Swingline Lender or the Issuing
Bank sell participations to any Person (other than a natural person, the
Borrower or any of the Borrower's Affiliates or Subsidiaries) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) each Loan Party, the Administrative Agent, the Lenders, the Issuing
Bank, and the Swingline Lender shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement.

        (e)   Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each

78

--------------------------------------------------------------------------------






Lender affected thereby, (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.4 or the definition of "Required Lenders" or "Required Revolving
Lenders" or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release any guarantor or limit the liability of any such
guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of such guaranty agreement; or (vii) release all or substantially all collateral
(if any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

        (f)    A Participant shall not be entitled to receive any greater
payment under Section 2.18 and Section 2.20 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.20
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20(e) as though it were a Lender.

        (g)   Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

        Section 10.5.    Governing Law; Jurisdiction; Consent to Service of
Process.    

        (a)   This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.

        (b)   Each of the Borrower, Holdings and International hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court of the Southern
District of New York, and of the Supreme Court of the State of New York sitting
in New York County and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the extent permitted by applicable law, such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower, Holdings and International or their properties in the courts of any
jurisdiction.

79

--------------------------------------------------------------------------------



        (c)   Each of the Borrower, Holdings and International irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in
paragraph (b) of this Section 10.5 and brought in any court referred to in
paragraph (b) of this Section 10.5. Each of the parties hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

        (d)   Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

        Section 10.6.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        Section 10.7.    Right of Setoff.    In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, Holdings or International any
such notice being expressly waived by the Borrower, Holdings or International to
the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower, Holdings and International at any time held or other obligations at
any time owing by such Lender and the Issuing Bank to or for the credit or the
account of the Borrower, Holdings or International against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and the
Issuing Bank agree promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender and the Issuing
Bank, as the case may be; provided, that the failure to give such notice shall
not affect the validity of such set-off and application. Each Lender and the
Issuing Bank agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Loan Parties and any of its Subsidiaries to such Lender
or Issuing Bank.

        Section 10.8.    Counterparts; Integration.    This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent and its
Affiliates constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.

        Section 10.9.    Survival.    All covenants, agreements, representations
and warranties made by the Borrower, Holdings and International herein and in
the certificates or other instruments delivered in

80

--------------------------------------------------------------------------------




connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.

        Section 10.10.    Severability.    Any provision of this Agreement or
any other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

        Section 10.11.    Confidentiality.    Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to take normal and reasonable
precautions to maintain the confidentiality of any information relating to the
Loan Parties or any of its Subsidiaries or any of their respective businesses,
to the extent designated in writing as confidential and provided to it by the
Loan Parties or any Subsidiary, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Loan Parties or any of its
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, the Issuing Bank or any such Lender,
including, without limitation, accountants, legal counsel and other advisors,
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (iii) to the extent requested by any regulatory agency
or authority purporting to have jurisdiction over it (including any
self-regulatory authority such as the National Association of Insurance
Commissioners), (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section 10.11, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Loan Parties, (v) in connection with the exercise of any
remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vii) subject to an agreement
containing provisions substantially the same as those of this Section 10.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Loan Parties and their obligations, this Agreement or payments
hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or any
similar organization, or (x) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

81

--------------------------------------------------------------------------------



        Section 10.12.    Interest Rate Limitation.    Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the "Charges"), shall
exceed the maximum lawful rate of interest (the "Maximum Rate") which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

        Section 10.13.    Waiver of Effect of Corporate Seal.    Each of the
Borrower, Holdings and International represents and warrants that neither it nor
any other Loan Party is required to affix its corporate seal to this Agreement
or any other Loan Document pursuant to any requirement of law or regulation,
agrees that this Agreement is delivered by each of the Borrower, Holdings and
International under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.

        Section 10.14.    Patriot Act.    The Administrative Agent and each
Lender hereby notifies the Loan Parties that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Patriot Act"), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

        Section 10.15.    Location of Closing.    Each Lender acknowledges and
agrees that it has delivered, with the intent to be bound, its executed
counterparts of this Agreement to the Administrative Agent, c/o King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036. Each of the
Borrower, Holdings and International acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that closing of the
transactions contemplated by this Credit Agreement has occurred in New York.

(remainder of page left intentionally blank)

82

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

    FGX INTERNATIONAL INC.
 
 
By
 
/s/ Anthony Di Paola

--------------------------------------------------------------------------------

        Name: Anthony Di Paola         Title: EVP, CFO, Treasurer
 
 
FGX INTERNATIONAL HOLDINGS LIMITED
 
 
By
 
/s/ Anthony Di Paola

--------------------------------------------------------------------------------

        Name: Anthony Di Paola         Title: EVP, CFO, Treasurer
 
 
FGX INTERNATIONAL LIMITED
 
 
By
 
/s/ Anthony Di Paola

--------------------------------------------------------------------------------

        Name: Anthony Di Paola         Title: EVP, CFO, Treasurer

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



    SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender
 
 
By
 
/s/ Laura Kahn

--------------------------------------------------------------------------------

        Name: Laura Kahn         Title: Managing Director

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



    ALLIED IRISH BANKS, p.l.c.,
as a Lender
 
 
By
 
/s/ Mags Brennan

--------------------------------------------------------------------------------

        Name: Mags Brennan         Title: SVP/Director
 
 
ALLIED IRISH BANKS, p.l.c.
as a Lender
 
 
By
 
/s/ Norbert Galligan

--------------------------------------------------------------------------------

        Name: Norbert Galligan         Title: VP

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



    BANK OF AMERICA, NA,
as a Lender
 
 
By
 
/s/ Richard MacDonald

--------------------------------------------------------------------------------

        Name: Richard MacDonald         Title: Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



    BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
 
By
 
/s/ Roger Eric Searles

--------------------------------------------------------------------------------

        Name: Roger Eric Searles         Title: Assistant Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



    BROWN BROTHERS HARRIMAN & CO.,
as a Lender
 
 
By
 
/s/ Suzanne L. Dwyer

--------------------------------------------------------------------------------

        Name: Suzanne L. Dwyer         Title: SVP

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



    COMMERCE BANK, N.A.,
as a Lender
 
 
By
 
/s/ Richard A. Zimmerman

--------------------------------------------------------------------------------

        Name: Richard A. Zimmerman         Title: Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



    RAYMOND JAMES BANK, FSB,
as a Lender
 
 
By
 
/s/ Thomas F Macina

--------------------------------------------------------------------------------

        Name: Thomas F Macina         Title: Executive Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



    TD BANKNORTH N.A.,
as a Lender
 
 
By
 
/s/ John Mercier

--------------------------------------------------------------------------------

        Name: John Mercier         Title: Senior Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

--------------------------------------------------------------------------------



Schedule I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

Pricing Level


--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Applicable Margin
for Eurodollar
Loans

--------------------------------------------------------------------------------

  Applicable Margin
for Base Rate
Loans

--------------------------------------------------------------------------------

  Applicable
Percentage for
Commitment Fee

--------------------------------------------------------------------------------

  I   Less than 1.00:1.00   1.00% per annum   0.00% per annum   0.20% per annum
 
II
 
Greater than or equal to 1.00:1.00, but less than 1.50:1.00
 
1.25% per annum
 
0.25% per annum
 
0.25% per annum  
III
 
Greater than or equal to 1.50:1.00, but less than 2.00:1.00
 
1.50% per annum
 
0.50% per annum
 
0.30% per annum  
IV
 
Greater than or equal to 2.00:1.00, but less than 2.50:1.00
 
1.75% per annum
 
0.75% per annum
 
0.30% per annum  
V
 
Greater than or equal to 2.50:1.00, but less than 3.00:1.00
 
2.00% per annum
 
1.00% per annum
 
0.40% per annum  
VI
 
Greater than or equal to 3.00:1.00
 
2.25% per annum
 
1.25% per annum
 
0.50% per annum

--------------------------------------------------------------------------------



Schedule II

COMMITMENT AMOUNTS

Lender


--------------------------------------------------------------------------------

  Revolving
Commitment Amount

--------------------------------------------------------------------------------

  Term Loan
Commitment Amount

--------------------------------------------------------------------------------

SunTrust Bank   $ 15,000,000.00   $ 24,571,428.60 Branch Banking and Trust
Company   $ 12,857,142.90   $ 17,142,857.10 TD Banknorth N.A.    $ 12,857,142.90
  $ 17,142,857.10 Bank of America, N.A.    $ 10,714,285.70   $ 14,285,714.30
Raymond James Bank, FSB   $ 8,571,428.60   $ 11,428,571.40 Commerce Bank, N.A. 
  $ 6,428,571.40   $ 8,571,428.60 Brown Brothers Harriman & Co.    $
5,142,857.10   $ 6,857,142.90 Allied Irish Banks, p.l.c.    $ 3,428,571.40   $
0,000,000.00 Total   $ 75,000,000.00   $ 100,000,000.00

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.27

